 



EXHIBIT 10.1



 
 
AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT
DATED AS OF FEBRUARY 14, 2007
BETWEEN
MASTEC NORTH AMERICA, INC.
AND
ATLAS TRAFFIC MANAGEMENT SYSTEMS LLC
 
 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
     This AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (“Agreement”) is hereby
made and entered into this 14th day of February, 2007, by and between ATLAS
Traffic Management Systems LLC, a Delaware limited liability company (formerly
known as LM-ITS Acquisition Company LLC) (“Buyer”), and MasTec North America,
Inc., a Florida corporation (“Seller”).
     WHEREAS, Seller, through its department of transportation service group,
provides specialty contracting services to state Departments of Transportation,
including traffic management systems, related IT installations, and roadside
construction services (such service group, the “Business”); and
     WHEREAS, Buyer and Seller desire that Buyer acquire certain assets and
assume certain liabilities of the Business, including substantially all of
Seller’s state Department of Transportation related projects and assets, on the
terms and conditions hereinafter set forth;
     WHEREAS, the parties have previously entered into that certain Asset
Purchase Agreement (the “Original Agreement”) dated as of November 9, 2006 (the
“Original Agreement Date”); and
     WHEREAS, the parties wish to modify certain agreements and understandings
set forth in such Original Agreement by entering into this Amended and Restated
Asset Purchase Agreement which amends and restates such Original Agreement,
except that (i) the obligations and responsibilities set forth in the Original
Agreement to be met by either party hereto since the Original Agreement Date
shall not be deemed to have been postponed to the date hereof; and (ii) the
representations and warranties made by either party hereto shall not supersede
or replace the representations and warranties made by either party under the
Original Agreement as of the Original Agreement Date and the Schedules delivered
in connection therewith.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants hereinafter set forth, the parties hereto, intending to be legally
bound, agree as follows:
     1. Recitals and Definitions.
          a. Recitals. The recitals contained herein are true and correct and by
this reference are incorporated herein and made a part of this Agreement.
          b. Definitions. Capitalized terms not otherwise defined herein shall
have the respective meanings set forth on Exhibit A.
     2. Purchase and Sale of Assets. Upon the terms and subject to the
conditions contained herein, at the Closing Seller shall sell, assign, transfer
and convey to Buyer, and Buyer shall

 



--------------------------------------------------------------------------------



 



purchase from Seller, free and clear of any Encumbrances, other than Permitted
Encumbrances, all of Seller’s right, title and interest in the following assets
(collectively, the “Assets”):
          a. all accounts receivable (whether current or noncurrent) of the
Business, other than the Excluded Receivables, and all causes of action
specifically pertaining to the collection of the foregoing (collectively, the
“Acquired Receivables”);
          b. all Inventory of the Business (collectively, the “Acquired
Inventory”);
          c. all of the Intellectual Property set forth on Schedule 2(c) (the
“Acquired Intellectual Property”);
          d. all rights and interest of the Seller under the Contracts,
including the Contracts set forth on Schedule 2(d) (the “Acquired Contracts”);
          e. all tangible personal property of the Business, including the
machinery, equipment, tools, supplies, construction in progress, furniture and
computer hardware, whether owned, leased or licensed set forth on Schedule 2(e)
(the “Acquired Personal Property”);
          f. all projects of the Business set forth on Schedule 2(f), other than
projects completed prior to the Closing Date, and other projects of the Business
entered into after the date of this Agreement in accordance with this Agreement
(the “Current Projects”);
          g. all other current assets, retainages and other long term assets of
the Business as of the Closing Date, including those set forth on Schedule 2(g);
          h. except to the extent Seller is required to retain the originals
pursuant to any Applicable Law (in which case a copy will be provided to the
Buyer), the originals and/or copies (if originals are unavailable) of all
information and records relating primarily to the Assets or the Business,
including books, records, databases, ledgers, files, documents, correspondence,
lists, plats, plans and designs of fixtures and equipment, specifications,
technical information, creative materials, advertising and promotional
materials, studies, reports, sales records, service records, supplier lists,
customer lists, sales order files, engineering data files, purchase order files,
supplier files, other supplier information, customer files, other customer
information, environmental control, monitoring and test records and all other
printed or written materials, whether or not confidential or proprietary;
          i. all software, programs and source code, program documentation,
manuals, forms, guides, and other materials with respect thereto, to the extent
transferable to Buyer without cost to Seller, including without limitation
Microsoft Office applications, including Microsoft Windows (the “Transferable
Software”), provided that the Oracle software shall not be transferred even if
permitted pursuant to Seller’s license from Oracle;

2



--------------------------------------------------------------------------------



 



          j. all expenses that have been prepaid by Seller relating primarily to
the operation of the Business, including but not limited to ad valorem taxes,
lease and rental payments;
          k. all rights, claims, credits, causes of action or rights of set-off
or recoupment against Persons other than Seller and its Affiliates relating
primarily to the Business or the Assets, including, without limitation,
unliquidated rights under manufacturers’ and vendors’ warranties and rights to
insurance proceeds as to the Assets;
          l. all Permits used in the Business, to the extent the transfer
thereof is permitted by Applicable Law, including those set forth on
Schedule 2(l) (collectively, the “Acquired Permits”);
          m. $2,500,000 of cash (the “Minimum Cash”); and
          n. the right to use the letters “ITS” to the extent Seller has any
right to use such letters (for purposes of clarity and notwithstanding anything
to the contrary set forth herein, MasTec makes no representation or warranty as
to ownership or the right to use such letters), but without any reference to
MasTec.
     3. Excluded Assets. Notwithstanding anything to the contrary set forth in
Section 2 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller after the Closing:
          a. all cash and cash equivalents (including, without limitation,
checking account balances, certificates of deposit and other time deposits and
petty cash) other than the Minimum Cash;
          b. all accounts receivable of Seller not related to the Business;
          c. accounts receivable of the Business to be designated by Seller
prior to Closing on Schedule 3(c) in the aggregate amount of no more than
$2,500,000 (the “Excluded Receivables”);
          d. all Inventory of Seller other than the Acquired Inventory;
          e. all rights and interest of Seller under all contracts, agreements,
leases, licenses, commitments, sales and purchase orders, and other undertakings
of any kind, whether written or oral other than the Acquired Contracts;

3



--------------------------------------------------------------------------------



 



          f. all tangible personal property, including machinery, equipment,
tools, supplies, construction in progress, furniture and fixtures, leasehold
improvements and computer hardware, whether owned, leased or licensed other than
the Acquired Personal Property;
          g. all projects of Seller other than the Current Projects;
          h. all (i) confidential personnel and medical records pertaining to
any employee of Seller or its affiliates the disclosure or transfer of which is
prohibited by Applicable Law; (ii) corporate minute books, charter documents,
corporate stock record books and such other books and records as pertain to the
organization, existence or share capitalization of Seller; (iii) documents
relating to proposals to acquire the Assets by Persons other than Buyer; and
(iv) all accounting and other books and records that do not relate to the
Assets;
          i. all insurance policies and agreements;
          j. all refunds, prepayments, rights of recoupment, and other rights
with respect to any Taxes relating to periods prior to and including the
Closing;
          k. all intercompany accounts receivable, loans and advances;
          l. all of Seller’s assets which are not primarily used in connection
with the Business;
          m. the name “MasTec” and all other Intellectual Property of the Seller
and its Affiliates other than the Acquired Intellectual Property;
          n. all assets related to Excluded Liabilities;
          o. all software, programs and source code, program documentation,
manuals, forms, guides, and other materials with respect thereto, other than the
Transferable Software;
          p. all Permits other than the Acquired Permits;
          q. all of Seller’s rights hereunder; and
          r. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an assignment of any Contract or Permit if an
attempted assignment thereof, without the consent of a third party thereto,
would constitute a breach thereof or would be legally ineffective. If any such
consent is not obtained prior to Closing, including, but not limited to,
consents from customers of those Current Projects set forth on Schedule 3(r), or
does not remain in full force and effect at Closing in satisfaction of the
conditions set forth in Sections 14(e) and 15(e) or if such consent is not
required to be obtained pursuant to such sections, or if any attempt at an
assignment thereof would be ineffective or would affect the rights of Seller
thereunder so that Buyer would not in fact receive all such rights, (i) Buyer
and

4



--------------------------------------------------------------------------------



 



Seller shall use commercially reasonable efforts, following the Closing, to
obtain any consents or approvals not obtained prior to Closing, and (ii) Buyer
and Seller shall use reasonable efforts to enter into a mutually agreeable,
reasonable and lawful arrangement under which Buyer obtains the benefits and
assumes the obligations in respect of such Contract or Permit from and after the
Closing, including subcontracting, sublicensing or subleasing to Buyer, and
under which Seller would enforce for the benefit of Buyer, with Buyer assuming
the obligations, any and all rights of Seller against a third Person party
thereto.
     4. Assignment and Assumption of Liabilities.
          a. Subject to the terms and conditions set forth in this Agreement
(including without limitation Section 17(d)) and except for the Excluded
Liabilities, Buyer shall assume all of the Assumed Liabilities. “Assumed
Liabilities” means:
               i) all Liabilities of the Business (including all Liabilities
pursuant to the Acquired Contracts and Acquired Permits) arising or to be
performed after or in respect of periods following the Closing, including all
Liabilities for liquidated damages under the Acquired Contracts or related to
the Assets;
               ii) all accounts payable related to the Business;
               iii) all Liabilities in respect of Transferred Employees, and
beneficiaries of employees of the Business, including under or relating to WARN
or any similar state or local law in each case to the extent relating to or
arising out of any actions taken by Buyer on or after the Closing Date;
               iv) all Liabilities relating to claims of manufacturing or design
defects with respect to any product sold (regardless of whether any such product
was purchased prior to or after the Closing Date) or service provided by the
Business on or after the Closing Date, including Liabilities in respect of
investigations regarding product safety, product recall and related matters;
               v) all liabilities and obligations relating to warranty
obligations or services with respect to any product sold or service provided by
the Business prior to, on or after the Closing Date;
               vi) all Liabilities relating to the ITS Leases with respect to
the period after the Closing Date;
               vii) all Liabilities relating to the Occupational Safety and
Health Act of 1970, as amended, and any regulations, decisions or orders
promulgated thereunder, together with any state or local law, regulation or
ordinance pertaining to worker, employee or occupational safety or health in
effect as the same may be amended, supplemented or

5



--------------------------------------------------------------------------------



 



superseded, relating to or arising out of the operation, affairs and conduct of
the Business by Buyer in respect of periods following the Closing;
               viii) all Liabilities arising from or relating to the Proceedings
set forth on Schedule 4(a)(viii) and all Proceedings arising after the Closing
Date in connection with any Assumed Liability (the “Assumed Proceedings”); and
               ix) a pro rata portion of all ad valorem real property taxes for
the portion of the taxable year ending after the Closing Date.
          b. The assumption by Buyer of the Assumed Liabilities, the transfer
thereof by Seller, and the limitations of such transfer shall in no way expand
the rights or remedies of any third party against Buyer or Seller or its
Affiliates as compared to the rights and remedies which such third party would
have had against Seller or its Affiliates had Buyer not assumed such
liabilities. Without limiting the generality of the preceding sentence, the
assumption by Buyer of the Assumed Liabilities shall not create any third party
beneficiary rights which are not presently granted to any party under the terms
of any Contract which is expressly assumed by Buyer under the terms of this
Agreement.
     5. Excluded Liabilities. Buyer shall not assume, and shall not be deemed to
have assumed, the following liabilities (collectively, the “Excluded
Liabilities”):
          a. any liability or obligation of the Seller arising under this
Agreement;
          b. except to the extent provided in Section 12(f), any liability or
obligation of the Seller or its Affiliates with respect to, or arising out of,
any employee benefit plan, executive deferred compensation plan or any other
plans or arrangements for the benefit of any employees of the Seller or any such
Affiliate, including the Transferred Employees;
          c. any liability or obligation of the Seller to any shareholders of
the Seller or any of their Affiliates or to any party claiming to have a right
to acquire any ownership interests or other securities convertible into or
exchangeable for any ownership interests of the Seller;
          d. all Environmental Liabilities relating to or arising out of the
operation, affairs and conduct of the Business by Buyer in respect of periods
prior to Closing;
          e. any Taxes, fees, expenses or other amounts required to be paid as a
result of the transaction contemplated by this Agreement;
          f. any liability of Seller for Taxes (with respect to the Business or
otherwise) for periods prior to the Closing;

6



--------------------------------------------------------------------------------



 



          g. all Liabilities arising from or relating to Proceedings other than
the Assumed Proceedings;
          h. except to the extent an Assumed Liability pursuant to Section 4,
liabilities and obligations asserted after Closing relating to or arising out of
the operation, affairs and conduct of the Business by Seller in respect of
periods prior to the Closing;
          i. Defective Installation Losses to the extent the aggregate amount of
such Defective Installation Losses exceeds $250,000, in which case Seller shall
indemnify Buyer for the aggregate amount of such Defective Installation Losses
in excess of $250,000; and
          j. all equipment lease payments owing for the month of February 2007
on the leased vehicles and equipment of the Business in the approximate amount
of $170,000.
     6. Purchase Price.
          a. The purchase price for the Assets shall be:
               i) $1,000,000 payable in cash to the Seller at Closing (the “Base
Purchase Price”) by wire transfer of immediately available funds to such account
or accounts as Seller shall have designated prior to the Closing Date; plus
               ii) additional earn-out consideration (the “Earn-Out”) up to a
maximum amount of $12,000,000 (subject to reduction in accordance with
Section 19(g)), which is accruable until December 31, 2013 and shall be accrued
and paid in accordance with Section 6(b)(i) and (iv) below (the “Earn-Out
Amount”), as follows:
          b. Earn-Out. In addition to the Base Purchase Price, Seller shall be
entitled, to the extent not prohibited by the terms of any credit facilities in
favor of Buyer (to the extent any such restrictions exist, all payments which
would be payable under this section absent such restriction shall be deferred
until such time as the payment thereof is not prohibited by the terms of any
such credit facilities (including upon a Change of Control upon which all such
deferred accrued amounts shall be paid in accordance with Section 6(b)(iv)
below) and Buyer shall use commercially reasonable best efforts to remove or
exclude all such restrictions from the terms of such credit facilities), to any
accrued portion of the Earn-Out Amount as follows:
               i) With respect to the calendar year ending December 31, 2008 and
each calendar year thereafter until December 31, 2013 (the “Earn-Out Period”),
Buyer shall pay to Seller an amount (each such amount, an “Earn-Out Payment”),
equal to 25% of the sum of (a) the EBITDA of the Business during such calendar
year (the “Determination Year”), and (b) the EBITDA Loss Accrual, if any. An
“EBITDA Loss Accrual”, which shall only exist if aggregate EBITDA during the
Calculation Period (as defined below) is less than zero, means with respect to
any Determination Year, the aggregate EBITDA of the Business during the
Calculation Period.

7



--------------------------------------------------------------------------------



 



                    1) The “Calculation Period” with respect to any
Determination Year shall be from January 1st of the first year of the Earn-Out
Period during which EBITDA was less than zero (or, if an Earn-Out Payment was
paid or accrued in a prior Determination Year (a “Payout Year”), January 1st of
the first year of the Earn-Out Period during which EBITDA was less than zero
following the most recent Payout Year) through December 31st of the calendar
year immediately preceding the Determination Year.
                    2) For purposes of clarity, any portion of the $12,000,000
maximum Earn-Out Amount that has not accrued as of the time when the final
calculation of Cumulative EBITDA for the calendar year ending December 31, 2013
has been agreed upon by the Buyer and Seller shall expire and be of no further
force or effect.
               ii) Computation of EBITDA. For purposes of this Agreement,
“EBITDA” of the Business for any calendar year shall mean the earnings from
operations before interest, taxes, depreciation and amortization, calculated as
if the Business was being operated as a separate and independent entity (which
for purposes of clarity shall not include any other businesses acquired by Buyer
following the date hereof and all costs and expenses in connection therewith).
All components of EBITDA shall be determined in accordance with US GAAP,
consistently applied. In calculating EBITDA: (a) EBITDA shall be computed
without regard to “extraordinary items” of gain or loss as that term shall be
defined pursuant to US GAAP, (b) EBITDA shall not include any gains, losses or
profits realized from the sale of any assets other than in the ordinary course
of business, (c) EBITDA will be increased by the amount by which all management
fees and other charges and payments made to Buyer or any of its Affiliates
exceeds $300,000 per annum, (d) no deduction shall be made for any legal,
accounting or other diligence fees or expenses arising out of this Agreement or
the transactions contemplated hereby, (e) EBITDA will exclude any impact from
the “cumulative effect of a change in accounting principles” as that term is
defined pursuant to US GAAP, (f) EBITDA will exclude any non-cash impairment
charges, and (g) the purchase and sales prices of goods and services sold by the
Business to Buyer or any of its Affiliates or purchased by the Business from
Buyer or any of its Affiliates shall be adjusted to reflect the amounts that the
Business would have realized or paid if dealing with an independent party in an
arm’s-length commercial transaction. Buyer shall calculate EBITDA based upon the
year-end audited financial statements of the Business and pay the Earn-out
Payment, if any, to Seller no later than the 150th day of each calendar year by
wire transfer of same day funds to an account designated by Seller.
               iii) Restrictions on Buyer. During the period which the payment
of any accrued Earn-Out is deferred as provided for in Section 6(b), Buyer shall
not:

8



--------------------------------------------------------------------------------



 



                    1) pay or cause to be paid any management fees, other
charges or payments to any Affiliate of Borrower or otherwise in excess of
$300,000 in the aggregate during any 12-month period; or
                    2) declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its equity interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, or permit any of its
subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any equity interests in Borrower or to issue or sell any equity interests
therein; provided that Buyer may make annual distributions to its equity holders
in an amount not to exceed the federal income tax liability of such holders as a
result of Buyer’s income during such period.
               iv) Change of Control. Upon any Change of Control of Buyer, the
proceeds paid to Buyer and its equity holders directly as a result of that
Change of Control and limited only to those proceeds as a result of same, and
its equity holders shall be paid or retained as follows:
                    1) first, Buyer shall pay Seller all Earn-Out Payments which
were otherwise accrued and payable pursuant to Section 6(b)(i), but were
deferred pursuant to such section;
                    2) second, Buyer shall retain an amount equal to all
Invested Capital;
                    3) third, Buyer shall retain an amount equal to the Minimum
Return;
                    4) fourth, Buyer shall pay Seller an amount equal to the
unpaid accrued balance of the Earn-out Amount; and
                    5) finally, 100% of the remaining distributions shall be
retained by Buyer.
               v) For purposes of this Section 6(b), the following terms have
the respective meanings below:
                    1) “Invested Capital” means the aggregate amount of equity
contributed to Buyer less the aggregate amount of equity distributed from Buyer
to its equity holders, excluding all management fees.
                    2) “Minimum Return” means, a 20% per annum compounded
return, on all Invested Capital.

9



--------------------------------------------------------------------------------



 



                    3) “Change of Control” means the occurrence after the date
hereof of any of (i) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of equity interests of the Buyer, by contract or otherwise)
of in excess of 50% of the voting securities, limited partnership interests,
general partnership interests or any other equity interests of the Buyer, or
(ii) the Buyer merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Buyer and, after giving effect to such
transaction, the equity holders of the Buyer immediately prior to such
transaction own less than 50% of the equity interests of the Buyer or the
successor entity of such transaction, (iii) the Buyer sells, transfers, leases
or licenses its assets, as an entirety or substantially as an entirety, to
another Person, or (iv) the execution by the Buyer of an agreement to which the
Buyer is a party or by which it is bound, providing for any of the events set
forth above in (i) through (iii).
               vi) Restrictions. Until such time as the Earn-Out Amount (as
adjusted pursuant to this Agreement) has been paid in full:
                    1) the Business shall be managed and operated as a separate,
stand alone entity;
                    2) without the prior written consent of Seller, there shall
be no expenses imposed upon the Business by any Affiliate of Buyer, including
without limitation, any corporate overhead charges, management fees, general and
administrative expense allocation or charges or expenses relating to accounting,
human resources, legal and compliance and information technology nor will any
services or products be provided to the Business by an Affiliate of Buyer,
except at rates that are at least as favorable as the Business could obtain from
third parties; provided that Buyer shall be permitted to pay a management fee of
no more than $25,000 per month to an Affiliate of Buyer; and
                    3) Buyer shall not make any distributions, pay or declare
any dividends or otherwise transfer any of its assets to its Affiliates or other
equity holders; provided that Buyer may make annual distributions to its equity
holders in an amount not to exceed the federal income tax liability of such
holders as a result of Buyer’s income during such period.
          c. Allocation of Purchase Price. The Base Purchase Price and the
Earn-Out shall be referred to collectively as the “Purchase Price”. Prior to
Closing, the Seller shall provide to Buyer a proposed allocation of the Purchase
Price plus liabilities deemed assumed (the “Tax Purchase Price”) for the sale of
the Assets. The Tax Purchase Price shall be allocated using principles that are
consistent with the Internal Revenue Code of 1986, as amended. Prior to Closing,
the Buyer and Seller shall mutually agree on a final allocation (the “Final
Allocation”) of the Tax Purchase Price, which Final Allocation will be attached
hereto as Schedule 6(d). After the Closing, the parties shall make consistent
use of the allocation, fair market value and useful lives specified on
Schedule 6(d) for all tax purposes and in all filings, declarations and

10



--------------------------------------------------------------------------------



 



reports with the Internal Revenue Service (“IRS”) and similar reports for state,
local, or foreign purposes in respect thereof, including the reports required to
be filed under Section 1060 of the Internal Revenue Code of 1986, as amended.
Buyer shall prepare and deliver IRS Form 8594 to Seller within forty-five
(45) days after the Closing Date to be filed with the IRS in accordance with
Schedule 6(d). In any proceeding related to the determination of any tax,
neither Buyer nor Seller shall contend or represent that such allocation is not
a correct allocation.
     7. Intentionally Omitted.
     8. Seller’s Representations and Warranties. The Seller makes the
representations and warranties to the Buyer set forth in this Section 8 as of
the Original Agreement Date (except for those representations and warranties
contained in Sections 8(m)(ii) and (iii) which are made as of the date hereof).
All such representations and warranties are made subject to the exceptions noted
in the Disclosure Schedules as delivered on the Original Agreement Date or any
updated Disclosure Schedules as delivered on the date hereof. Notwithstanding
anything to the contrary contained in this Agreement or in the Disclosure
Schedules, any information disclosed in one section of the Disclosure Schedules
shall be deemed to be disclosed against all the representations and warranties
of the Seller. Certain information set forth in the Disclosure Schedules and the
Data Room is included solely for informational purposes and may not be required
to be disclosed pursuant to this Agreement. The disclosure of any information in
the Disclosure Schedules and the Data Room shall not be deemed to constitute an
acknowledgement that such information is required to be disclosed in connection
with the representations and warranties made by the Seller in this Agreement or
that it is material, nor shall such information be deemed to establish a
standard of materiality. All descriptions of documents contained in the
Disclosure Schedules and the Data Room are qualified in their entirety by
reference to the documents so described.
          a. Corporate Status and Authority. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida; has the requisite corporate power to own, operate, and lease its assets
and properties and to carry on the Business as it is now being conducted; and is
duly qualified to do business in all jurisdictions in which the nature of the
Business requires such qualification. The Business currently conducts business
in the States set forth in Schedule 8(a).
          b. Title to Assets; Encumbrances. Except as set forth in
Schedule 8(b), Seller owns, leases or has the legal right to use all of the
Assets. Seller has good and transferable title to, or in the case of leased or
subleased assets, valid or subsisting leasehold interests in, all of the Assets,
free and clear of any Encumbrances other than Permitted Encumbrances and
Encumbrances created by or through Buyer or its Affiliates.
          c. Legal Proceedings; Orders.

11



--------------------------------------------------------------------------------



 



               i) Except as set forth on Schedule 8(c)(i), there is no pending
or, to Seller’s Knowledge, threatened Proceeding: (i) by or against Seller that
relates to or may affect the Business, or any of the Assets or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the transactions contemplated by this
Agreement.
               ii) Except as set forth on Schedule 8(c)(ii), there is no Order
to which Seller with respect to the Business or any of the Assets is subject.
               iii) Except as set forth on Schedule 8(c)(iii): (i) Seller is,
and, at all times since January 1, 2002 has been, in compliance in all material
respects with all of the terms and requirements of each Order applicable to the
Business or any of the Assets; and (ii) Seller has not received, at any time
since January 1, 2002, any written notice or other communication from any
Governmental Authority regarding any violation of, or failure to comply with,
any term or requirement of any Order applicable to the Business or any of the
Assets.
          d. Material Contracts.
               i) Except as set forth in Schedule 8(d), as of the date hereof
Seller, with respect to the Business, is not party to or otherwise bound by or
subject to:
                    1) any written employment, severance or sales representative
contract which contains an obligation (excluding commissions) to pay more than
$100,000 per year;
                    2) any written consulting contract;
                    3) any real property lease or equipment lease which
constitutes part of the Business or the Assets;
                    4) any Contract containing any covenant limiting the freedom
of Seller, with respect of the Business or the operations of the Business, to
engage in any line of business or compete with any Person in any geographic area
in any material respect;
                    5) any Contract in effect on the date of this Agreement
relating to the disposition or acquisition of the assets of, or any interest in,
any business enterprise which relates to the Business other than in the Ordinary
Course of Business;
                    6) any offset agreement entered into in connection with an
international sales transaction and relating to any contract that imposes on the
Business an obligation to perform that will continue in effect on or after the
Closing Date;

12



--------------------------------------------------------------------------------



 



                    7) any Contract of any kind that (i) requires a payment by
any party in excess of, or a series of payments which in the aggregate exceed,
$100,000, (ii) has a term, or requires the performance of any obligations by any
party over a period, in excess of one year, or (iii) involves any director,
officer or stockholder of the Seller;
                    8) any Contract pursuant to which the Seller on behalf of
the Business has made or will make loans or advances, or has or will have
incurred debts or become a guarantor or surety or pledged its credit on or
otherwise become responsible with respect to any undertaking of another Person,
in each case, in an amount over $100,000 (except for the negotiation or
collection of negotiable instruments in transactions in the Ordinary Course of
Business);
                    9) any indenture, loan agreement, note, mortgage, security
agreement, lease of real property or personal property or other Contract
relating to the borrowing of funds, an extension of credit or financing for
which the Business is obligated; or
                    10) any Contract involving a partnership, joint venture or
other cooperative undertaking.
               ii) Except as disclosed in Schedule 8(d), each contract disclosed
in Schedule 8(d) is a legal, valid and binding obligation of Seller enforceable
against Seller in accordance with its terms (except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers), and except with respect to liquidated
damages owed by Seller and any delays or circumstances in connection therewith,
Seller is not in default and has not failed to perform any obligation
thereunder, and, to the Knowledge of Seller, there does not exist any event,
condition or omission which would constitute a material breach or material
default (whether by lapse of time or notice or both) by any other Person, which
would give rise to any right of termination. Except as disclosed in
Schedule 8(d), as of the date of this Agreement Seller has not received any
written notification from any other Person party to any of the Contracts
disclosed in Schedule 8(d) of a claim of default by Seller. Seller has
previously made available to Buyer (i) true, accurate and complete copies of
each document set forth on Schedule 8(d) (collectively, the “Identified
Contracts”) and (ii) a written description of each oral arrangement so listed on
Schedule 8(d). Except as set forth on Schedule 8(d), all such Identified
Contracts and arrangements have been entered into by Seller in the Ordinary
Course of Business. Except for sales of assets in the Ordinary Course of
Business and this Agreement, neither Seller nor any of its Affiliates has any
Contract or arrangement with respect to the sale or other disposition of the
Business or any of the Assets.
          e. Compliance with Law and Other Regulations. The Business and each of
the Assets is in compliance with, and no violation with respect thereto exists
under, any and all Applicable Laws. As of the date of this Agreement, no action
is pending or, to the

13



--------------------------------------------------------------------------------



 



Knowledge of Seller, has been threatened against the Seller regarding the
material violation by the Business of any Applicable Laws.
          f. No Material Adverse Effect. Except as set forth in Schedule 8(f),
since the date of the Interim Balance Sheet, there has not been any Material
Adverse Effect.
          g. Agreement Not in Breach of Other Instruments Affecting Seller.
Except as set forth on Schedule 8(g), neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller, the Business or any of the
Assets is subject or any provision of the charter or bylaws (or similar
constitutive document) of the Seller or (ii) other than the need to obtain third
party consents to the assignment of certain Acquired Contracts, violate or
conflict with, result in a breach or termination of, constitute a default under,
result in the acceleration of, give any third party any additional right
(including the right to accelerate, terminate, modify, or cancel) under, require
any notice or consent under or result in or constitute a circumstance which,
with or without notice or lapse of time or both, would constitute any of the
foregoing under, any Contract to which the Seller is a party or by which it or
the Business is bound or to which any of the Assets is subject (or result in the
imposition of any security interest upon any of the Assets or Business). Except
as set forth on Schedule 8(g), the Seller is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order for the parties to consummate the transactions
contemplated by this Agreement.
          h. Power of Seller to Execute Agreement. Seller has full corporate
power and authority to execute, deliver, and perform this Agreement, and this
Agreement has been duly executed and delivered and is the valid and legally
binding obligation of Seller and is enforceable against it in accordance with
its terms, except (i) to the extent that such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws now
or hereafter in effect relating to creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
          i. Employee Benefit Plans.
               i) Schedule 8(i) lists each Employee Plan or material Benefit
Arrangement which covers Transferred Employees and each collective bargaining
agreement covering Transferred Employees.
               ii) Except as set forth in Schedule 8(i), with respect to the
Business:

14



--------------------------------------------------------------------------------



 



                    1) neither Seller nor any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
organizations within the meaning of Code Sections 414(b). (c), (m) or (o) such
member being referred to as an “ERISA Affiliate”) contributes, is obligated to
contribute or has ever contributed to or had any liability to a multiemployer
plan, as defined in Section 3(37) of ERISA;
                    2) no fiduciary of any funded Employee Plan has engaged in a
nonexempt “prohibited transaction” (as that term is defined in Section 4975 of
the Code and Section 406 of ERISA) which could subject Buyer to a penalty tax
imposed by Section 4975 of the Code or Section 502(i) of ERISA;
                    3) no Employee Plan that is subject to Section 412 of the
Code has incurred an “accumulated funding deficiency” within the meaning of
Section 412 of the Code, whether or not waived;
                    4) each Employee Plan and Benefit Arrangement has been
established and is operated and administered in all material respects in
accordance with its terms and in material compliance with Applicable Law;
                    5) no Employee Plan subject to Title IV of ERISA has
incurred any material liability under such title other than for the payment of
premiums to the Pension Benefit Guaranty Corporation (“PBGC”);
                    6) no Employee Plan which is a “defined benefit plan”
(within the meaning of ERISA) has been terminated; nor have there been any
“reportable events” (as that term is defined in Section 4043 of ERISA and the
regulations thereunder), other than reportable events arising directly from the
Agreement or any of the transactions contemplated thereby, which would present a
risk that an Employee Plan would be terminated by the PBGC in a distress
termination;
                    7) each Employee Plan intended to qualify under Section 401
of the Code has received a determination letter, or an opinion or advisory
letter upon which it may rely, that it is so qualified and, to the Seller’s
knowledge, no event has occurred with respect to any such Employee Plan which
could cause the loss of such qualification or exemption;
                    8) with respect to each Employee Plan listed in
Schedule 8(i), Seller has made available to Buyer the most recent copy (where
applicable) of (1) the plan document and all amendments; (2) the most recent
determination letter; (3) any summary plan description and summary of material
modifications; and (4) Form 5500;
                    9) with respect to the Transferred Employees, there are no
post-retirement medical or health plans, dental plans, hospitalizations, life
insurance or other plans or arrangements in effect;

15



--------------------------------------------------------------------------------



 



                    10) there are no actions, claims or investigations pending
or, to the knowledge of Seller threatened, against any Employee Plan, Benefit
Arrangement, or any administrator, fiduciary or sponsor thereof with respect to
the Business, other than benefit claims arising in the normal course of
operation of such Employee Plan or Benefit Arrangement;
                    11) the consummation of the transactions contemplated by the
Agreement in and of themselves will not entitle any individual to severance pay
that is payable by Buyer, and will not accelerate the time of payment or
vesting, or increase the amount of any compensation or benefits due any
Transferred Employee to the extent such compensation or benefits are the
responsibility of Buyer;
                    12) neither the Seller nor any ERISA Affiliate has any
Liability that could have become a Liability of the Buyer (partially or totally
within the meaning of ERISA) from any Employee Plan; and, without limitation by
reference to any other provision of this Agreement or any schedule annexed
hereto, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby shall result in a
withdrawal (partial or total within the meaning of ERISA by the Seller or ERISA
Affiliate) from any Employee Plan that could become a Liability; and
                    13) there are no contributions that have not been or will
not be timely made to trusts in connection with “defined contribution plans”
(within the meaning of Section 3(340 of ERISA) with respect to services rendered
by Transferred Employees prior to the Closing Date.
          j. Consents. Except as set forth on Schedule 8(j), the Seller is not
required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the transactions contemplated by this Agreement.
          k. Permits. Except as set forth on Schedule 8(k), the Acquired
Permits, true and complete copies of which have been made available to Buyer,
comprise all Permits required by Applicable Law for the conduct of the Business
as now conducted.
          l. Tax Matters.
               i) Each of Seller and its Subsidiaries has timely filed all
material Tax Returns that it was required to file. All such Tax Returns were
correct and complete in all material respects and were prepared in material
compliance with all applicable laws and regulations. All Taxes owed by Seller or
any of its Subsidiaries (whether or not shown or required to be shown on any Tax
Return) have been paid or Seller has made provision therefor, except such Taxes
as are being contested in good faith and as to which adequate reserves have been
provided in the Interim Balance Sheet. Neither Seller nor any of its
Subsidiaries currently is the beneficiary of any extension within which to file
any Tax Return. No claim has even been

16



--------------------------------------------------------------------------------



 



made by any authority in a jurisdiction where Seller or any of its Subsidiaries
does not file Tax Returns that Seller or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. There are no liens on any of the
assets of Seller and any of its Subsidiaries that arose in connection with any
failure or alleged failure to pay any Tax.
               ii) Each of Seller and its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.
               iii) Seller and its Subsidiaries do not expect any tax authority
to assess any additional Taxes for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Tax Liability of Seller and
any of its Subsidiaries either (A) claimed or raised by any authority in writing
or (B) as to which Seller has Knowledge.
               iv) Neither Seller nor any of its Subsidiaries has waived any
statute of limitations with respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.
               v) The unpaid Taxes of Seller and its Subsidiaries (A) did not,
as of the most recent fiscal month end, exceed the reserve for Tax Liability set
forth on the face of the most recent Balance Sheet and (B) do not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with past custom and practice of Seller and its Subsidiaries in
filing their Tax Returns.
               vi) None of the Assumed Liabilities is an obligation to make a
payment that is not deductible under Code Section 280G.
               vii) Seller has no liability for Taxes of any person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local,
or foreign law), as a transferee or successor, by contract or otherwise.
          m. Financial Statements.
               i) Set forth on Schedule 8(m)(i) are true and complete copies of
the unaudited balance sheet of the Seller as to the Business only as of
December 31, 2005 (being hereinafter referred to as the “December 31, 2005
Balance Sheet”), and the related unaudited internally prepared statements of
operations and shareholders’ equity for the year then ended (collectively, with
the December 31, 2005 Balance Sheet, the “Financial Statements”). The
December 31, 2005 Balance Sheet fairly presents in all material respects the
financial condition of the Business as of the date thereof and the other related
year end statements included in the Financial Statements fairly present in all
material respects the results of operations of the Business for the fiscal year
then ended; and each of the Financial Statements is consistent with

17



--------------------------------------------------------------------------------



 



the financial statements utilized for the preparation of the Seller’s audited
consolidated financial statements and has been prepared from and in accordance
with the books and records of the Seller except as otherwise noted therein.
               ii) Set forth on Schedule 8(m)(ii) are true and complete copies
of the unaudited balance sheet of the Seller as to the Business only as of
December 31, 2006 (being herein referred to as the “Interim Balance Sheet”), and
the related unaudited internally prepared statements of operations and
shareholders’ equity for the fiscal period then ended (collectively, with the
Interim Balance Sheet, the “Interim Financial Statements”). The Interim Balance
Sheet fairly presents in all material respects the financial condition of the
Business as of the date thereof and the other related internally prepared
statements included in the Interim Financial Statements fairly present in all
material respects the results of operations of the Business for the fiscal
period then ended, subject to normal recurring year-end adjustments (the effect
of which will not, individually or in the aggregate, be materially adverse).
Each of the Interim Financial Statements has been prepared from and in
accordance with the books and records of the Seller except as otherwise noted
therein.
               iii) Except as set forth on Schedule 8(m)(iii), the Business has
no liabilities or obligations of any type (whether accrued, contingent,
absolute, fixed or otherwise) that are required by GAAP to be reflected or
reserved against on a balance sheet prepared in accordance with GAAP principles
that were not (i) fully reflected in, reserved against or otherwise disclosed in
the Interim Balance Sheet or (ii) incurred since December 31, 2006 in the
Ordinary Course of Business and not in breach of this Agreement.
               iv) Notwithstanding anything to the contrary set forth herein,
the Seller makes no representation or warranty in this Section 8(m) with respect
to the adequacy of its reserves against accounts receivable and Seller shall
have no liability to Buyer in connection therewith.
          n. Events Subsequent to Interim Balance Sheet. Since the date of the
Interim Balance Sheet the Seller has not, with respect to the Business or the
Assets:
               i) engaged in any practice, taken any action, or entered into any
transaction with respect to the Business outside the Ordinary Course of
Business;
               ii) sold, transferred, conveyed, assigned or otherwise disposed
of any of the Assets, except sales of Inventory, machinery and equipment in the
Ordinary Course of Business;
               iii) waived, released or canceled any claims against third
parties or debts owing to it or any rights which have any value, other than
credits, reductions of claims, discounts and similar concessions to customers in
the Ordinary Course of Business;

18



--------------------------------------------------------------------------------



 



               iv) made any changes in its accounting systems, policies,
principles or practices;
               v) suffered or permitted the creation of any security interest
over any of the Assets other than in the Ordinary Course of Business or
Permitted Encumbrances; or
               vi) entered into any transaction or arrangement of any kind,
including transactions or arrangements in the Ordinary Course of Business as
contemplated by Sections 8(n)(i)-(v), that (i) requires or reasonably may in the
future require the Seller to pay or guarantee amounts or transfer assets or
interests having fair market value in excess of in the aggregate $75,000, (ii)
has a term, or requires the performance of any obligations by the Seller over a
period, in excess of one year, or (iii) involves any director, officer or
employee of the Seller or any of the Affiliates of such individuals or any
Affiliate of the Seller.
          o. Real Property. Schedule 8(o) sets forth a true and complete list of
all ITS Leases which constitute the only Leases currently in effect with respect
to the Business. Other than the office and yard space currently occupied by the
Business located at 2801 SW 46th Avenue, Fort Lauderdale, Florida, parts of
which are used exclusively by the Business, Seller has no Owned Real Property
used exclusively by the Business.
          p. Intellectual Property. Schedule 2(c) sets forth a complete list of
the Acquired Intellectual Property and whether it is licensed to or owned by
Seller. Except as set forth on Schedule 8(p) and except for Excluded Assets:
               i) to the Knowledge of the Seller, the conduct of the Business by
the Seller does not currently infringe on any material Intellectual Property of
any other Person;
               ii) as of the date of this Agreement, no action is pending or, to
the Knowledge of the Seller, has been threatened against the Seller regarding
the infringement by the Business of any material Intellectual Property owned by
any other Person;
               iii) to the Knowledge of the Seller, as of the date of this
Agreement there is no current infringement or unauthorized use by any other
Person of any material Acquired Intellectual Property; and
               iv) Seller is not in material default or material breach of any
license to any Acquired Intellectual Property that would give rise to any right
of termination; to the Knowledge of Seller, no other party thereto is in default
or breach thereof; and no such Intellectual Property license is the subject of
any notice of termination given or threatened.
          q. Powers of Attorney. There are no outstanding powers of attorney
relating to the Business.

19



--------------------------------------------------------------------------------



 



          r. Insurance. The Seller maintains insurance for the Business
reasonable in amounts and coverage for a business of its size and character.
Schedule 8(r) sets forth a true, accurate and complete list of all claims (other
than health and related claims) that have been made by Seller within the past
year under any workmen’s compensation, general liability, property or other
insurance policy held by Seller or its Affiliates with respect to the Assets or
the operations of the Business. Except as set forth on Schedule 8(r), there are
no pending or, to the Knowledge of Seller, prospective claims under any
insurance policy with respect thereto. Such claim information includes the
following information with respect to each accident, loss or other event:
(i) the identity of the claimant; (ii) the date of the occurrence and (iii) the
status as of the report date.
          s. Accounts Receivable. Each Acquired Receivable represents a valid
obligation arising from a sale actually made or services actually performed by
Seller in the Ordinary Course of Business. Except as set forth on Schedule 8(s),
Seller has performed all of its obligations required thereby to deliver the
goods or perform the services to which such account receivable relates.
          t. Condition and Sufficiency of Assets. The Assets constitute all the
assets, properties and rights that are required for or (except for the Excluded
Assets and Inventory sold in the Ordinary Course of Business and assets used to
provide services to Buyer pursuant to the Transition Services Agreement)
currently used in connection with the conduct of the Business as it is presently
conducted and has been conducted since the date of the Interim Balance Sheet.
          u. Inventory. The Acquired Inventory is all of the Inventory of the
Business, other than Inventory sold in the Ordinary Course of Business.
          v. Customers and Suppliers.
               i) Schedule 8(v)(i) sets forth a true, accurate and complete list
of:
                    1) the twenty (20) largest customers of the Business in
terms of revenue earned during the period beginning January 1, 2006 and ending
on September 30, 2006 (collectively, the “Major Customers”); and
                    2) the twenty (20) largest suppliers of the Business in
terms of purchases during the period beginning January 1, 2006 and ending on
September 30, 2006 (collectively, the “Major Suppliers”).
               ii) Since the date of the Interim Balance Sheet, except as set
forth on Schedule 8(v)(ii), there has been no material dispute, between Seller
or any of its Affiliates and any Major Customer or Major Supplier and no Major
Customer or Major Supplier has communicated to Seller in writing that it intends
to reduce materially its purchases from, or sales to, the Business.

20



--------------------------------------------------------------------------------



 



          w. Environmental Matters. Except as set forth on Schedule 8(w):
               i) Permits. The Seller possesses all Environmental Permits
necessary in order to conduct the Business as it is now being conducted (the
“ITS Environmental Permits”). A true and complete copy of each ITS Environmental
Permit has been made available to Buyer. Each ITS Environmental Permit is in
full force and effect. The Seller is in compliance, in all material respects,
with all requirements, terms and provisions of the ITS Environmental Permits,
and has filed on a timely basis (and updated as required) all reports, notices,
applications or other documents required to be filed pursuant to the
Environmental Permits.
               ii) Compliance With Environmental Laws. With respect to the
operation of the Business, the Seller is in compliance with all Environmental
Permits and Environmental Laws.
               iii) Reports, Disclosures and Notifications. The Seller has
prepared and filed on a timely basis (and updated as required) all reports,
disclosures, notifications, applications, pollution prevention, stormwater
prevention or discharge prevention or response plans or other emergency or
contingency plans required to be filed under Environmental Laws, with respect to
the Business or any of Seller’s operations at the Property, including without
limitation, Title III of the Superfund Amendments and Reauthorization Act, 42
U.S.C. §11001 et seq. Schedule 8(w)(iii) lists all such reports, disclosures,
notifications, applications and plans filed by Seller with respect to the
Business under Environmental Laws. Copies of all such reports, disclosures,
notifications, applications and plans made available to Buyer are true, accurate
and complete.
               iv) Notices. The Seller has not received any written notice from
any Governmental Authority that Seller or the Properties: (1) is in violation of
the requirements of any Environmental Permit or Environmental Laws; (2) is the
subject of any suit, claim, proceeding, demand, order, investigation or request
or demand for information arising under any Environmental Permit or
Environmental Laws; or (3) has actual or potential liability under any
Environmental Laws, including without limitation, CERCLA, RCRA or any comparable
state or local Environmental Laws.
               v) No Reporting or Remediation Obligations. There are no
Environmental Conditions arising out of or relating to Seller, the Business, or
the use, operation or occupancy by Seller of the Properties that result or
reasonably could be expected to result in (1) any obligation of Seller to file
any report or notice, to obtain any Environmental Permit, to conduct any
investigation, sampling or monitoring or to effect any environmental cleanup or
remediation, whether on-site or offsite; or (2) liability, either to
governmental agencies, including Environmental Authorities, or third parties,
for damages (whether to person, property or natural resources), cleanup costs or
remedial costs of any kind or nature whatsoever.

21



--------------------------------------------------------------------------------



 



               vi) Liens and Encumbrances. No federal, state, local or municipal
governmental agency or authority, including without limitation any Environmental
Authority, has obtained or asserted an encumbrance or lien upon the Properties
or the Assets as a result of any Release, use or cleanup of any Hazardous
Material for which Seller is legally responsible, nor has any such Release, use
or cleanup occurred which could result in the assertion or creation of such a
lien or encumbrance.
               vii) Storage, Transport or Disposal of Hazardous Materials.
                    1) To Seller’s Knowledge, there is not now nor has there
ever been located on the Properties any areas or vessels used or intended for
the treatment, storage, deposit or disposal of Hazardous Materials, including,
but not limited to, drum storage areas, surface impoundments, incinerators,
landfills, tanks, lagoons, ponds, waste piles or deep well injection systems,
other than quantities of materials regularly used for routine maintenance and
cleaning of the Properties in the Ordinary Course of Business that are used and
stored in compliance, in all material respects, with Environmental Laws.
                    2) The Seller has not transported for storage, treatment or
disposal, by contract, agreement or otherwise, or arranged for the
transportation, storage, treatment or disposal, of any Hazardous Material at or
to any location including, without limitation, any location used for the
treatment, storage or disposal of Hazardous Materials.
          x. Labor Relations; Employees.
               i) Except as set forth in Schedule 8(c)(i), there is no labor
strike, work stoppage, arbitration, lawsuit or administrative proceeding
relating to labor or employment matters, or other labor dispute pending, or to
the Knowledge of Seller, threatened against the Seller with respect to the
Business. The Seller is in compliance with all applicable laws, regulations,
orders and agreements to which it is a party, relating to the employment of
labor, wages and hours, labor relations, civil rights, safety and health, and/or
workers’ compensation;
               ii) The Seller is not now and never has been a party to or bound
by any collective bargaining agreement or union contract which covers or covered
the employees of the Business;
               iii) No employee of the Business is party to an employment
agreement with the Seller.
          y. Limitations on Representations and Warranties.
               i) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS SECTION 8, THE SELLER DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY,

22



--------------------------------------------------------------------------------



 



STATEMENT MADE OR INFORMATION COMMUNICATED (WHETHER ORALLY OR IN WRITING) TO THE
BUYER (INCLUDING ANY OPINION, INFORMATION OR ADVICE WHICH MAY HAVE BEEN PROVIDED
TO BUYER OR ANY OF ITS AFFILIATES BY ANY SHAREHOLDER, PARTNER, DIRECTOR,
OFFICER, EMPLOYEE, ACCOUNTING FIRM, LEGAL COUNSEL, OR OTHER AGENT, CONSULTANT,
OR REPRESENTATIVE OF SELLER).
               ii) THE SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO THE
BUYER EXCEPT AS CONTAINED IN THIS SECTION 8, AND ANY AND ALL STATEMENTS MADE OR
INFORMATION COMMUNICATED BY SELLER OR ITS REPRESENTATIVES OUTSIDE OF THIS
AGREEMENT (INCLUDING BY WAY OF THE DOCUMENTS CONTAINED IN THE DATA ROOM),
WHETHER VERBALLY OR IN WRITING, ARE DEEMED TO HAVE BEEN SUPERSEDED BY THIS
AGREEMENT, IT BEING INTENDED THAT NO SUCH PRIOR STATEMENTS OR COMMUNICATIONS
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.
     9. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:
          a. Status and Authority. Buyer is, and at the Closing will be, a
limited liability company, duly organized, validly existing, and in good
standing under the laws of the State of Delaware with full limited liability
company power and authority to conduct business as contemplated to be conducted.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been validly authorized by all appropriate
limited liability company action. This Agreement has been duly and validly
executed and delivered by Buyer and constitutes a valid and binding obligation
of Buyer, enforceable against it in accordance with its terms.
          b. Litigation. There are no suits, actions, claims, arbitrations,
administrative, or other proceedings or governmental investigations pending or
threatened against or affecting Buyer in any court or before or by any federal,
state, local, or other governmental department or agency that seek to restrain
or prohibit the consummation, legality or validity of this Agreement or the
transactions contemplated hereby or which would materially impair the ability of
the Buyer to consummate such transactions.
          c. Agreement Not in Breach of Other Instruments. The execution and
delivery of this Agreement by Buyer, the consummation by Buyer of the
transactions contemplated hereby, and the fulfillment by Buyer of the terms
hereof, will not violate any provision of the formation or operating documents
of Buyer nor will they result in the breach of any term or provision of, or
constitute a default under, or conflict with, or cause the acceleration of any
obligation under, any loan agreement, note, debenture, indenture, mortgage, deed
of trust,

23



--------------------------------------------------------------------------------



 



lease, contract, agreement, or other obligation of any description to which
Buyer is a party or by which it is bound, or constitute a violation of
Applicable Law.
          d. Investment Intent. The Buyer has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its purchase of the Assets, and the Buyer is capable of
bearing the economic risks of such investment, including a complete loss of its
investment. In evaluating the suitability of the investment, the Buyer has
relied solely upon the representations, warranties, covenants and agreements
made by the Seller herein and the Buyer has not relied upon any other
representations or other information (whether oral or written and including any
projections or supplemental data) made or supplied by or on behalf of the Seller
or any Affiliate, employee, agent or other representative of the Seller.
          e. No Knowledge of Misrepresentations or Omissions. Buyer has no
actual knowledge as of the date hereof that the representations and warranties
of the Seller in this Agreement or in the Original Agreement, as modified by the
disclosures set forth in the Disclosure Schedules, are or were not true and
correct in all material respects, or that there are any material errors in, or
material omissions from, the disclosures set forth in the Disclosure Schedules.
          f. Solvency. Upon and immediately after the consummation of the
transactions contemplated by this Agreement and the incurrence of any
indebtedness for borrowed money used to finance such transactions, the assets of
the Buyer will exceed the liabilities of the Buyer. In connection with the
consummation of the transactions contemplated by this Agreement and the
incurrence of any indebtedness for borrowed money used to finance such
transactions, the Buyer will not incur debts that are beyond its ability to pay
as such debts mature and Buyer will have sufficient cash flows to perform all of
its obligations hereunder and pursuant to the General Agreement of Indemnity.
          g. Inspections. Buyer acknowledges that Seller has made no
representation or warranty as to the prospects, financial or otherwise, of the
Business except as expressly set forth in this Agreement. Buyer agrees that it
shall accept the Assets and the Assumed Liabilities as they exist on the Closing
Date based on Buyer’s inspection, examination, determination with respect
thereto as to all matters, and without reliance upon any express or implied
representations or warranties of any nature, whether in writing, orally or
otherwise, made by or on behalf of or imputed to Seller, except as expressly set
forth in the Agreement.
     10. Survival. All of the representations and warranties of Seller contained
in Sections 8(a), (b) (as to the first two sentences), (g)(i) and (l) and
Section 20 , and all of the representations and warranties of Buyer contained in
this Agreement shall survive the Closing without time limit, subject to any
applicable statute of limitation. All other representations and warranties of
Seller contained elsewhere in this Agreement or in any certificate delivered
pursuant hereto shall survive the Closing and continue in full force and effect
until April 15,

24



--------------------------------------------------------------------------------



 



2008. The covenants and agreements made in Sections 10, 18, 20 and 21 shall
survive in full force and effect indefinitely.
     11. Seller’s Covenants. Seller agrees that, between the Original Agreement
Date and the Closing Date, inclusive, unless otherwise consented to in writing
by the Buyer:
          a. Accuracy of Representations and Warranties. Seller shall not take
any action that would (a) render untrue, in any material respect, any of the
representations or warranties of Seller herein contained that are not qualified
by materiality or (b) render untrue, in any respect, any of the representations
or warranties of Seller herein contained that are qualified by materiality.
          b. Conduct of Business. Except as set forth on Schedule 11(b), Seller
shall:
               i) conduct the Business only in the Ordinary Course of Business
consistent with past practice;
               ii) not, directly or indirectly, encourage, solicit, initiate or
continue any discussions or negotiations with, or provide any information to,
negotiate with or enter into any agreement with, any person, entity or group
concerning any sale of the Business or the Assets, any purchase of a business
similar to the Business or any similar transaction, other than such asset sales
or purchases as are in the Ordinary Course of Business;
               iii) not waive any rights under any Material Contracts;
               iv) not place any Encumbrances upon any of the Assets or incur
any indebtedness with respect to the Business;
               v) not pay any bonus, or forgive any indebtedness of any officer
or employee of the Business without Buyer’s prior written consent, which consent
shall not be unreasonably delayed, conditioned or withheld;
               vi) with respect to the Business, not enter into any new
contracts for the sale of goods or the provision of services which will not be
fully completed prior to the Closing Date without Buyer’s prior written consent,
which consent shall not be unreasonably delayed, conditioned or withheld;
               vii) with respect to the Business, not enter into any new leases;
               viii) with respect to the Business, not hire any new managers or
senior managers without Buyer’s prior written consent, which consent shall not
be unreasonably delayed, conditioned or withheld;

25



--------------------------------------------------------------------------------



 



               ix) acquire or dispose of any assets of the Business in the
aggregate in excess of $50,000 without Buyer’s prior written consent, which
consent shall not be unreasonably delayed, conditioned or withheld; or
               x) agree to take any of the foregoing actions.
          c. Right of Inspection. Prior to the Closing, Seller shall provide to
Buyer and its representatives reasonable access, during normal business hours
and upon reasonable notice, the Assets for reasonable inspection and to make
copies thereof at Buyer’s expense and to complete its due diligence; provided,
however, that such access does not unreasonably disrupt the normal operations of
Seller or the Business.
          d. Noncompetition; Nonsolicitation; etc.
               i) Seller covenants and agrees, as an inducement to Buyer to
enter into this Agreement and to consummate the transactions contemplated
hereby, that Seller will not, directly or indirectly, for a period of five years
following the Closing in the United States or any territories of the United
States carry on or participate in the ownership, management or control of a
Competing Business; provided that Seller and its Affiliates shall not be
prohibited from continuing to provide to customers of the Business or any other
Persons the services Seller and its Affiliates provide as of the date hereof
(excluding the services provided by the Business and not otherwise provided by
Seller or its Affiliates). In addition, neither Seller nor its Affiliates shall
be prohibited from providing duct, duct bank, conduit and Lighting Work (build,
engineer, install, maintain) or communications, satellite, energy and broadband
services (including municipal WIFI, WIMAX and other wireline or wireless
broadband technologies). Furthermore, Seller and its Affiliates shall not be
prohibited from providing any services outside the United States and its
territories or providing services to clients other than State Departments of
Transportation; provided, however, that Seller and its Affiliates may provide
services to the Departments of Transportation of the States of Arizona, Nevada
and Texas which Seller and its Affiliates provide as of the date hereof
(excluding the services provided by the Business and not otherwise provided by
Seller or its Affiliates). “Lighting Work” includes lighting structures or
installing/maintaining/supporting other equipment on lighting structures.
               ii) Nothing contained in this Section 11(d) shall limit or
restrict the right of Seller to hold and make investments in securities of any
Person that has securities listed on a national securities exchange or admitted
to trading privileges thereon or actively traded in a generally recognized
over-the-counter market, provided that the aggregate equity interest therein of
Seller does not exceed (5%) of the outstanding shares or interests in such
Person at the time of Seller’s investment therein provided that such Seller does
not take any active management role. Notwithstanding any provisions of this
Section 11(d) to the contrary, if Seller acquires securities of any Person that
is engaged in a competing business, Seller shall not be deemed to be in
violation of this Section 11(d), provided that at the time of acquisition the
competing business

26



--------------------------------------------------------------------------------



 



represents less than 25% of the gross revenues of the acquired Person for the
acquired Person’s most recently completed fiscal year.
               iii) From and after the date of this Agreement until the fifth
anniversary of the Closing Date, Seller shall not, without the prior written
approval of Buyer, directly or indirectly solicit any individual who was a
non-exempt (within the meaning of the Fair Labor Standards Act) Transferred
Employee to terminate his or her employment relationship with Buyer; provided,
however, that the foregoing shall not apply to individuals hired as a result of
the use of an independent employment agency (so long as the agency was not
directed to solicit a particular individual or a class of individuals that could
only be satisfied by employees of Buyer) or as a result of the use of a general
solicitation (such as an advertisement) not specifically directed to employees
of Buyer. From and after the date of this Agreement until the fifth anniversary
of the Closing Date, Seller will not induce or seek to induce any contractor,
supplier, client or customer of Buyer to terminate its relationship with Buyer
in respect of the Business.
               iv) Seller recognizes and agrees that a breach by Seller of any
of the covenants and agreements in this Section 11(d) could cause irreparable
harm to Buyer, that Buyer’s remedies at law in the event of such breach would be
inadequate, and that, accordingly, in the event of such breach a restraining
order or injunction or both may be issued against Seller, in addition to any
other rights and remedies that may be available to Buyer under Applicable Law.
If this Section 11(d) is more restrictive than permitted by the Applicable Laws
of the jurisdiction in which Buyer seeks enforcement hereof, this Section 11(d)
shall be limited to the extent required to permit enforcement under such
Applicable Laws.
          e. Bonds on Current Projects. From and after the date of this
Agreement, Seller shall maintain and continue at its sole expense all
performance and completion bonds, and all collateral currently securing such
bonds, relating to the Current Projects and use commercially reasonable efforts
to obtain the consent of the issuer of each such bond to the continuation of
such bond after the Closing.
          f. Expense Reimbursement and Termination Fee. If this Agreement is
terminated by Buyer pursuant to Section 16(a)(iii) or Buyer or Seller pursuant
to Section 16(a)(v), Seller shall reimburse to Buyer, within sixty (60) days
after the Termination Date, its reasonable documented out of pocket expenses
(including, without limitation, attorneys and accountants fees) incurred through
the Termination Date in connection with its financial, legal and due diligence
review of the Business, the negotiation of this Agreement and the transactions
contemplated by this Agreement up to a maximum amount of $500,000. In the event
Seller breaches its obligations hereunder, notwithstanding satisfaction prior to
the Termination Date of all of the conditions to Closing described in
Sections 14 and 15, then, as Buyer’s sole and exclusive remedy (other than its
right to receive reimbursement of expenses as provided in this Section 11(g)),
Seller shall pay to Buyer within sixty (60) days of such breach, a termination
fee of $400,000 in consideration of Buyer’s time, effort and resources expended
in connection with

27



--------------------------------------------------------------------------------



 



this Agreement and the transactions contemplated hereby. Upon Buyer’s receipt of
such Termination Fee and Expense Reimbursement, Buyer shall deliver a release to
Seller of any and all claims Buyer may have against Seller, its Affiliates and
their successors and assigns in connection with the transactions contemplated
hereby.
          g. Notice of Developments. From the Original Agreement Date until the
Closing Date, the Seller will give the Buyer prompt written notice upon becoming
aware of any material development affecting the Assets or the Business, or any
event or circumstance that could reasonably be expected to result in a breach
of, or inaccuracy in, any of the Seller’s representations and warranties;
provided, however, that no such disclosure will be deemed to prevent or cure any
breach of, or inaccuracy in any representation or warranty set forth in this
Agreement. The Seller shall periodically update Schedules 2(c), 2(d), 2(e),
2(f), 2(g) and 2(l) through the Closing Date at such times as are reasonably
requested by Buyer but in no event more frequently than bi-monthly and the
Assets acquired at Closing shall include the Assets set forth on such updated
Schedules. The Seller will be entitled to deliver to the Buyer a supplement to
the Schedules that discloses to the Buyer in reasonable detail any facts and
circumstances arising after the Original Agreement Date that would constitute a
breach of the representations and warranties set forth in Section 8 as of the
Original Agreement Date or the Closing Date. Notwithstanding anything herein to
the contrary, to the extent the delivery by Seller to Buyer of a supplement to
the Schedules discloses to the Buyer in reasonable detail any facts and
circumstances arising after the Original Agreement Date that would constitute a
breach of the representations and warranties set forth in Section 8 as of the
Original Agreement Date or the Closing Date, Buyer will not enforce its right to
indemnification for breaches of representations and warranties pursuant to
Section 19(a).
     12. Buyer’s Covenants
          a. Confidentiality. Buyer acknowledges and agrees that the
Confidentiality Agreement dated August 21, 2006 (the “NDA”) executed by Buyer
remains in full force and effect, and Buyer’s obligations thereunder remain
unaffected by the execution and delivery of this Agreement; provided, however,
that Seller acknowledges and agrees that Buyer has directly or indirectly
contacted and communicated with executives or other employees of the Seller and
that such contacts and communications shall not constitute a breach by Buyer of
the NDA.
          b. Nonsolicitation of Employees, etc. From and after the Original
Agreement Date until the fifth anniversary of the Closing Date, Buyer shall not,
without the prior written approval of Seller, directly or indirectly solicit any
individual who is a non-exempt (within the meaning of the Fair Labor Standards
Act) employee of Seller or its Affiliates to terminate his or her employment
relationship with Seller or any such Affiliate; provided, however, that the
foregoing shall not apply to Transferred Employees, employees of the Business as
of the date hereof who are not Transferred Employees or individuals hired as a
result of the use of an independent employment agency (so long as the agency was
not directed to solicit a particular individual or a class of individuals that
could only be satisfied by employees of Seller

28



--------------------------------------------------------------------------------



 



or its Affiliates) or as a result of the use of a general solicitation (such as
an advertisement) not specifically directed to employees of Seller or its
Affiliates. Buyer recognizes and agrees that a breach by Buyer of any of the
covenants and agreements in this Section 12(b) could cause irreparable harm to
Seller, that Seller’s remedies at law in the event of such breach would be
inadequate, and that, accordingly, in the event of such breach a restraining
order or injunction or both may be issued against Buyer, in addition to any
other rights and remedies that may be available to Seller under Applicable Law.
If this Section 12(b) is more restrictive than permitted by Applicable Laws of
the jurisdiction in which Seller seeks enforcement hereof, this Section 12(b)
shall be limited to the extent required to permit enforcement under such
Applicable Laws.
          c. Buyer’s Due Diligence Investigation; Certain Acknowledgements.
               i) The Buyer acknowledges and agrees that the Seller has not made
any representations or warranties regarding the Seller, the Business, the Assets
or the operations of the Business or otherwise in connection with the
transactions contemplated hereby, other than the representations and warranties
expressly made by the Seller in Section 8. Without limiting the generality of
the foregoing, the Buyer acknowledges and agrees that no statements or
information contained in the Data Room or any presentation regarding the
Business (including any management presentation or facility tour), including but
not limited to any projections, forecasts and predictions, and any other
estimates, data, financial information, documents, reports, statements (oral or
written), summaries, abstracts, descriptions, presentations (including any
management presentation or facility tour), memoranda or offering materials, is
or shall be deemed to be a representation or warranty by the Seller to the
Buyer, and that Buyer has not relied thereon in determining to execute this
Agreement and proceed with the transactions contemplated hereby. Buyer further
acknowledges and agrees that materials it has received from Seller include
projections, forecasts and predictions relating to the Business; that there are
uncertainties inherent in attempting to make such projections, forecasts and
predictions; that Buyer is familiar with such uncertainties and is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
projections, forecasts, predictions and information so furnished; that Buyer
shall not have any claims against Seller or its officers, directors or
Affiliates with respect thereto; and that Buyer has not relied thereon. The
Buyer acknowledges that no Person has been authorized by the Seller to make any
representation or warranty regarding the Seller, the Business, the assets or
operations of the Business or otherwise in connection with the transactions
contemplated hereby and, if made, such representation or warranty may not be
relied upon as having been authorized by the Seller.
               ii) The Buyer acknowledges and agrees that it (i) has made its
own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Seller and the Business, and (ii) has
conducted such investigations of the Seller and the Business as the Buyer deems
necessary to satisfy itself as to the operations and conditions thereof, and
will rely solely on such investigations and inquiries, and the express
representations and warranties of the Seller set forth in Section 8. The Buyer
further

29



--------------------------------------------------------------------------------



 



acknowledges and agrees that it will not at any time assert any claim against
the Seller or any of its present and former directors, officers, managers,
partners, shareholders, employees, agents, Affiliates, consultants, investment
bankers, attorneys, advisors or representatives, or attempt to hold the Seller
or any of such Persons liable, for any inaccuracies, misstatements or omissions
with respect to the information furnished by Seller or such Persons concerning
the Seller or the Business, other than any inaccuracies or misstatements in the
representations and warranties expressly set forth in Section 8 (subject to the
limitations and expiration thereof otherwise set forth in this Agreement).
               iii) Buyer acknowledges that (i) the Purchase Price has been
negotiated based upon Buyer’s express agreement that there would be no
contingencies (financial or otherwise) to Closing other than the conditions set
forth in Section 14; (ii) should the Closing occur, Buyer will acquire the
Business, the Assets and Assumed Liabilities in “as is” condition and on a
“where is” basis, without any representation or warranty of any kind, express or
implied, except such representations and warranties expressly set forth in
Section 8 of this Agreement. Further, without limiting any representation,
warranty or covenant of Seller expressly set forth herein, Buyer acknowledges
that it has waived and hereby waives as a condition to Closing any further due
diligence reviews, inspections or examinations with respect to the Business,
including without limitation with respect to engineering, environmental, title,
survey, financial, operational, regulatory and legal compliance matters.
          d. Leased Assets. At the Closing, the Buyer, at its sole option and
expense, shall have the option to (i) pay off, refinance or take an assignment
of the leases (as legally permitted) on the vehicles and equipment of the
Business, and in connection therewith shall obtain the release of the Seller for
all liability under such leases or (ii) execute a sublease with the Seller on
all of the leases on the vehicles and equipment of the Business consistent with
the terms of Seller’s lease. As soon as practicable (but in any event within
sixty (60) days) after the Closing Date, the Buyer, at its sole option and
expense, shall (i) pay off, refinance or take an assignment of the leases on the
other leased assets of the Business, and in connection therewith shall obtain
the release of the Seller for all liability under such leases or (ii) execute a
sublease with the Seller on all of the other leased assets of the Business
consistent with the terms of Seller’s lease.
          e. Preservation of and Access to Certain Information; Cooperation.
               i) On and after the Closing Date, the Buyer shall preserve all
books and records of the Business for a period of ten years commencing on the
Closing Date, and thereafter, shall not destroy or dispose of such records
without giving notice to the Seller of such pending disposal and offering the
Seller such records. In the event that the Seller has not requested such
materials within ninety (90) days following the receipt of notice from the
Buyer, the Buyer may proceed to destroy or dispose of any books and records of
the Business.

30



--------------------------------------------------------------------------------



 



               ii) From and after the Closing Date, the Buyer shall (a) afford
the Seller and its representatives reasonable access upon reasonable prior
notice during normal business hours, to all employees, officers, properties,
agreements, records, books and affairs of the Buyer relating to the Business,
including, without limitation, the engineering documentation library, and
provide copies at Seller’s cost of such information concerning the Business as
the Seller may reasonably request in connection with the preparation of any Tax
Returns, any judicial, quasi-judicial, administrative, tax, audit or arbitration
proceeding, the preparation of any financial statements or reports required in
accordance with Applicable Law, in connection with the defense of any third
party claims or in connection with the computation of the Earn-Out or the
indemnity with respect to the LADOT Projects set forth in Section 19(a)(iv) and
(b) cooperate fully with the Seller for any proper purpose.
          f. Employment Matters. At Closing, MasTec Services, Inc. will
terminate the employment of the employees listed on Schedule 12(f) (the
“Transferred Employees”) and the Buyer shall immediately hire the Transferred
Employees and establish and make available a group medical plan for all
Transferred Employees and their dependants that is substantially similar to the
group medical plan available to the Transferred Employees immediately prior to
the Closing under Seller’s plan. Seller’s plan will terminate as to the
Transferred Employees at the Closing. The Buyer shall credit the Transferred
Employees with all service of the Transferred Employees recognized under any
Employee Benefit Plan or Benefit Arrangements as service with the Buyer for
purposes of eligibility to participate, vesting and levels of benefits
available, under all Buyer Plans (as defined below). The Buyer shall waive any
coverage waiting period, pre-existing condition and actively-at-work
requirements under the Buyer’s employee benefit plans, policies, programs, or
arrangements (the “Buyer Plans”) and shall provide that any expenses incurred
before the Closing Date by a Transferred Employee (and his or her dependents)
during the calendar year of the Closing shall be taken into account for purposes
of satisfying the applicable deductible, coinsurance and maximum out-of-pocket
provisions, and applicable annual and/or lifetime maximum benefit limitations of
the Buyer Plans. The Buyer Plans shall not require contributions by Transferred
Employees at a rate that exceeds the rate in effect for other similarly situated
employees of the Buyer. Seller shall use commercially reasonable efforts to
assist Buyer in its effort to hire James Fowler, Lewis Black, John Coyne and the
other Transferred Employees following the Closing. If requested by Buyer, Seller
will use commercially reasonable efforts to assist Buyer in its efforts to hire
Marcelino Iturrey. Notwithstanding anything to the contrary set forth herein,
under no circumstances shall Seller’s obligations pursuant to the two
immediately preceding sentences require Seller to expend any funds or take any
actions that would otherwise disrupt the operations of Seller’s business.
          g. Project Completion. Seller is currently obligated to complete the
Current Projects. Following the Closing, Buyer shall complete each of the
Current Projects as expeditiously as possible in accordance with the terms of
such projects and will use best efforts to collect all payments due and payable
thereunder as soon as practicable following the Closing

31



--------------------------------------------------------------------------------



 



Date. Upon completion of each Current Project, Buyer shall pay in full all
vendors and contractors on a timely basis and shall use best efforts to have all
surety and other bonds and liens removed in connection with such projects. Buyer
shall provide evidence of compliance with this section, including copies of all
payment documentation, upon the reasonable request of Seller.
          h. Seller’s Intellectual Property. Following the Closing, Buyer shall
not, and shall cause all of its Affiliates not to, use the Intellectual Property
of the Seller other than the Acquired Intellectual Property, including without
limitation: (i) ceasing and desisting from all use of the MasTec Marks and all
variations thereof in any form as previously registered, licensed or used by the
Seller or the Business in connection with any goods or services, or used as
business names, trade names, fictitious names and any other uses, as well as all
use of any of the other Intellectual Property of the Seller and its Affiliates;
and (ii) removing, destroying, erasing or otherwise eliminating all references
to any of the foregoing Intellectual Property from any signage and any other
tangible matter, electronic displays or other depictions of any kind which are
of a permanent nature and from all clothing, signs, materials, vehicles and any
other tangible matter or electronic systems or media in any form owned,
controlled, leased, licensed, operated, possessed or otherwise used by Buyer or
any of its Affiliates.
     13. Mutual Covenants
          a. Transition Services Agreement. At Closing Buyer and Seller will
enter into a Transition Services Agreement (the “Transition Services
Agreement”), in a form reasonably acceptable to Buyer and Seller, pursuant to
which Seller and its Affiliates would provide for a period of twelve (12) months
(with respect to the services set forth in Section 13(a)(i)) or six (6) months
(with respect to all other services) following the Closing the following
services. (Seller’s payment for such services shall be at an arm’s length market
price as mutually agreed between Buyer and Seller and Buyer shall have the right
to terminate specific services from time to time without penalty upon such
notice as shall be mutually agreed.)
               i) Oracle/IT Support. Access to and use of Seller’s Oracle system
and related maintenance/support, network infrastructure, firewalls and email
server to permit Buyer to operate its financial systems during such period.
Buyer shall pay Seller $35,000 per month for such services.
               ii) Risk Management Consulting. Seller’s risk management
personnel will consult with Buyer regarding setting up Buyer’s program and
processes.
               iii) HR Services Support. Seller’s HR personnel will consult with
Buyer regarding set up of Buyer’s HR services necessary for the transition.
               iv) Payroll and Taxes Support necessary for transition.

32



--------------------------------------------------------------------------------



 



               v) Legal. Seller’s in-house legal staff shall cooperate with and
provide access to relevant documentation and provide reasonable support to Buyer
and its counsel in connection with the Assumed Proceedings until the conclusion
of such proceedings.
               vi) Buyer shall pay Seller at its sole option at a reasonable
hourly rate to be agreed upon between the parties or a flat fee of $10,000 per
month for all of the services set forth in Sections 13(a)(ii)-(v).
          b. Cooperation. Following the Closing Date, each of the parties shall
execute and deliver such documents and other papers and take such further
actions as may be required by law or may be reasonably required to carry out the
provisions of this Agreement and give effect to the transactions contemplated
hereby.
          c. Leases. Between the Original Agreement Date and the Closing Date,
Seller and Buyer shall negotiate in good faith (x) the terms and conditions of
fair market value lease agreements between Seller, as lessor, and Buyer, as
lessee, each (a) having a term of at least three (3) years with two one year
renewal options at the discretion of Buyer, and (b) being assignable upon a
Change of Control of Buyer to its successor-in-interest without consent of
Seller, for each of the spaces currently occupied by the Business located at
(i) 2801 SW 46th Avenue, Fort Lauderdale, Florida (which lease shall also
include a right of first refusal at the discretion of Buyer) (the “Fort
Lauderdale Lease”), (ii) 125 Commerce Way, Sanford, 32771 (the “Sanford Lease”)
and (iii) 1819 Totten Road, Fort Pierce, FL 34947 (the “Fort Pierce Lease”) and
(y) the terms and conditions of fair market value sublease agreements each on a
month-to-month basis with a requirement that Buyer, as sublessee, provide
Seller, as sublessor, at least 60 days prior written notice of any termination,
for each of the spaces currently occupied by the Business located at (i) 1550
Northwest Drive, Atlanta, Georgia 30318 (the “Atlanta Sublease”), (ii) 1509
Burns Avenue, Suite 1, Chattanooga, TN 37412 (the “Chattanooga Sublease”, and
(iii) 6740 Low Bid Lane, San Antonio, TX 78250 (the “San Antonio Sublease”;
collectively with the Fort Lauderdale Lease, the Sanford Lease, the Fort Pierce
Lease, the Atlanta Sublease and the Chattanooga Sublease, the “New Leases”).
          d. Current Projects Located Outside Florida. Buyer and Seller
acknowledge and agree that (i) Current Projects set forth on Schedule 13(d) are
located outside of the State of Florida (the “Non-Florida Current Projects”),
(ii) Buyer is acquiring from Seller the Current Projects including the
Non-Florida Current Projects in accordance with the terms of this Agreement,
(iii) Buyer is hiring all of the Transferred Employees, which shall include
those certain employees of Seller that are located outside of the State of
Florida included on Schedule 12(f), but Buyer will not have the capacity to
fully perform all the Non-Florida Current Projects without the provision by
Seller of additional flex labor and equipment capacity relating solely to the
Non-Florida Current Projects, and (iv) at Buyer’s sole option, Seller will
provide flex labor and equipment capacity with respect to each of the
Non-Florida Current Projects by performing as a subcontractor for each of the
Non-Florida Current Projects under the supervision of Buyer as prime contractor
in accordance with subcontracts to be entered into between Buyer and Seller

33



--------------------------------------------------------------------------------



 



with respect to each such project, which subcontracts shall (A) require Seller
to furnish certain labor and other services requested by Buyer, (B) permit
Seller the right to use Buyer’s inventory and personal property to perform the
services thereunder, and (C) contain such other commercially reasonable terms
and conditions as are acceptable to the Buyer and Seller including compensation
based upon Seller’s documented direct out-of-pocket costs, and a right in favor
of Buyer to terminate the subcontracts in accordance with the terms of each
subcontract. Notwithstanding the foregoing, Seller will not be required to
perform services for Buyer to the extent such services would exceed 10% of
Buyer’s forward 12 month cash flows from operations generated from the Assets or
Buyer’s forward 12 month cash operating expenses generated in connection with
the Assets. Buyer will provide Seller with an unaudited calculation estimating
Buyer’s cash operating expenses incurred and cash flows from operations in
connection with the Assets, as of the period ended 12 months from the Closing
Date.
          e. Accounts Receivable.
          i) Following the Closing, with the assistance of one or more
representatives of Seller, Buyer shall use commercially reasonable efforts to
collect the Excluded Receivables on behalf of Seller and pay vendors or
contractors to obtain required lien releases. Buyer shall afford Seller and its
representatives reasonable access upon reasonable prior notice during normal
business hours, to all employees, officers, properties, agreements, records,
books and affairs of Business relating to the Excluded Receivables. From and
after the Closing, upon Buyer’s receipt of Excluded Receivables, Buyer shall be
deemed to have received such payment in trust for the benefit of Seller, and
Buyer shall immediately turn over to Seller any payments so received in the form
received (subject to any necessary endorsement).
          ii) If and to the extent that Seller shall, from and after the
Closing, receive payment of any Acquired Receivables, Seller shall be deemed to
have received such payment in trust for the benefit of Buyer, and Seller shall
immediately turn over to Buyer any payments so received in the form received
(subject to any necessary endorsement).
     14. Buyer’s Conditions Precedent to Closing. The obligations of Buyer
hereunder and its obligations to consummate the Closing herein provided for
shall be subject to the following conditions precedent, any one or more of which
may be waived by Buyer (which waiver shall also constitute a waiver of any claim
Buyer may have against Seller as a result of the failure of such condition):
          a. Accuracy of Representations and Warranties. The representations and
warranties of the Seller contained in Section 8 shall be true and correct as of
the Original Agreement Date and as of the Closing as though made on and as of
the Closing Date (except that those representations and warranties that address
matters only as of a particular date shall remain true and correct as of such
date), except for failures of such representations and warranties to be true and
correct that individually or in the aggregate would not reasonably be expected
to have a Material Adverse Effect; provided, however, that for purposes of
determining whether the

34



--------------------------------------------------------------------------------



 



condition in this Section 14(a) is satisfied, references to materiality
qualifications contained in such representations and warranties shall be
ignored.
          b. Compliance with Covenants. Seller shall have performed and complied
in all material respects with all agreements, obligations and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing.
          c. Officer Certificate. Buyer shall have received a duly executed
certificate of an officer of Seller that the conditions in preceding paragraphs
(a) and (b) have been satisfied.
          d. Absence of Litigation or Proceedings. No litigation, governmental
action, or other proceedings shall be commenced against Buyer, Seller or any
other Person with respect to the consummation of the transactions provided for
herein.
          e. Material Consents. Each of the third party consents set forth on
Schedule 14(e) shall have been obtained.
          f. Leases. Buyer, as lessee, and Seller, as lessor, shall have entered
into the New Leases.
          g. Transition Services Agreement. Buyer shall have received the
Transition Services Agreement executed and delivered by Seller.
          h. Current Assets. The current assets of the Business as of the
Closing Date shall include at least $2,500,000 in cash or cash equivalents.
          i. Financing Contingency. Buyer shall have sufficient cash available
at Closing under credit facilities and/or unconditional financing agreements to
enable Buyer to consummate the transactions contemplated by this Agreement.
          j. No Material Adverse Effect. There shall not have occurred a
Material Adverse Effect between the date hereof and the Closing Date.
     15. Seller’s Conditions Precedent to Closing. The obligations of Seller
hereunder and its obligations to consummate the Closing herein provided for
shall be subject to the following conditions precedent, any one or more of which
may be waived by Seller (which waiver shall also constitute a waiver of any
claim Seller may have against Buyer as a result of the failure of such
condition):
          a. Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained herein shall be true and correct at and as of the
Original Agreement Date and at and as of the Closing Date.

35



--------------------------------------------------------------------------------



 



          b. Compliance with Covenants. Buyer shall have performed and complied
in all material respects with all agreements, obligations, covenants and
conditions required by this Agreement to be performed and complied with by it on
or prior to the Closing.
          c. Officer Certificate. Seller shall have received a duly executed
certificate of an officer of Buyer that the conditions in preceding paragraphs
(a) and (b) have been satisfied.
          d. Absence of Litigation or Proceedings. No litigation, governmental
action, or other proceedings shall be commenced against Buyer, Seller or any
other person with respect to the consummation of the transactions provided for
herein.
          e. Material Consents. Each of the third party consents set forth on
Schedule 15(e) shall have been obtained.
          f. Leases. Buyer, as lessee, and Seller, as lessor, shall have entered
into the New Leases.
     16. Termination
          a. Termination Events. Anything contained herein to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date:
               i) By written, mutual consent of Seller and Buyer;
               ii) By Seller, so long as it is not then in material breach of
this Agreement, if any of the conditions set forth in Section 15 shall have
become incapable of fulfillment, and shall not have been waived by Seller;
               iii) By Buyer, so long as it is not then in material breach of
this Agreement, if any of the conditions set forth in Section 14 shall have
become incapable of fulfillment, and shall not have been waived by Buyer;
               iv) By either party, if a court of competent jurisdiction or
Governmental Authority shall have issued an order, decree or ruling or taken any
other action (which order decree or ruling the parties hereto shall use their
best efforts to lift), in each case permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such
order, decree, ruling or other action shall have become final or nonappealable;
and
               v) By either party, if the Closing does not occur on or prior to
February 28, 2007 (the “Termination Date”); provided that the terminating party
is not in breach of its obligations hereunder in any material respect.
Notwithstanding the foregoing, the

36



--------------------------------------------------------------------------------



 



Termination Date shall be automatically extended for two months if, on the
Termination Date the conditions set forth in Sections 14(e) and 15(e) shall not
have been satisfied, but, each of the other conditions set forth in Sections 14
and 15 have been satisfied or waived and any consents required to satisfy the
conditions in Sections 14(e) and 15(e) that have not yet been obtained are being
pursued diligently and in good faith.
          b. Return of Confidential Information. If the transactions
contemplated by this Agreement are terminated as provided herein:
               i) Buyer shall return or destroy (and promptly thereafter deliver
a written certification thereof to Seller) all documents and other material
received from Seller or any Affiliate of Seller relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to Seller; and
               ii) All confidential information received by Buyer with respect
to the Business shall be treated in accordance with the Confidentiality
Agreement, which shall remain in full force and effect notwithstanding the
termination of this Agreement.
          c. Effect of Termination. In the event of termination by Seller or
Buyer pursuant to this Section 16, written notice thereof shall forthwith be
given to the other party and the transactions contemplated by this Agreement
shall be terminated, without further action by either party. If this Agreement
is terminated and the transactions contemplated hereby are abandoned as
described in this Section 16, this Agreement shall become void and of no further
force or effect, except for Sections 12(a), 12(b), 16, 20, and 21. Nothing in
this Section 16 shall be deemed to release either party from any liability for
any breach by such party of the terms and provisions of this Agreement.
     17. Closing.
          a. The consummation of the purchase and sale transaction contemplated
under this Agreement (the “Closing”) shall take place at the offices of
Greenberg Traurig, P.A., at 1221 Brickell Avenue, Miami, FL 33131, or at such
other date, time and place as may be agreed upon by Buyer and Seller, on the
date hereof (the “Closing Date”).
          b. Notwithstanding the execution and delivery of this Agreement on
February 14, 2007, for all purposes hereunder, including, but not limited to
accounting, payroll, employee benefits and system transition, the Closing shall
be deemed to have occurred and become effective as of 12:01 a.m. EST on
February 1, 2007 (the “Effective Time”). Notwithstanding any assignment
instrument which purports to assign from Seller to Buyer any subcontract or
lease or the performance of such subcontract or lease made in connection with
the Current Projects prior to the Effective Time, Buyer and Seller acknowledge
and agree that such assignments shall be deemed to occur and become effective as
of the Effective Time. For the

37



--------------------------------------------------------------------------------



 



avoidance of doubt, the Buyer is purchasing all the Assets as of the Effective
Time and through and including the Closing Date.
          c. In furtherance of preceding paragraph b, as soon as practicable
following the Closing Date, but in no event later than five (5) business days
from the Closing Date, the parties shall mutually calculate all cash inflows and
outflows on a cash book basis (including, but not limited to, all payments,
receipts, accrued liabilities and benefits accrued on direct payroll incurred in
the Ordinary Course of Business) of the Business between the Effective Time and
the Closing Date. To the extent the cash inflows of the Business exceeded the
cash outflows of the Business, Seller shall pay such excess to Buyer. To the
extent the cash outflows of the Business exceeded the cash inflows of the
Business, Buyer shall pay such excess to Seller. All payments due pursuant to
this Section 17(c) shall be paid within 2 days following the requisite
determination.
          d. To the extent Seller suffers any insurable Loss related to the
Business between the Effective Time and the Closing Date, Buyer shall indemnify
Seller for each such Loss an amount equal to the lesser of (i) the amount of
such Loss, or (ii) $50,000.
          e. Seller’s Deliveries. At the Closing, Seller shall deliver:
               i) a bill of sale for the Assets in the form acceptable to the
parties (the “Bill of Sale”) duly executed by Seller transferring the Assets in
their present locations to Buyer;
               ii) an assignment of the Acquired Contracts in the form
acceptable to the parties, which assignment shall also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) duly executed by Seller;
               iii) the certificate of an executive officer of Seller certifying
that the conditions set forth in Section 14(a) and (b) have been satisfied as of
the Closing Date;
               iv) the New Leases duly executed and delivered by Seller; and
               v) the Transition Services Agreement duly executed and delivered
by Seller.
          f. Buyer’s Deliveries. At the Closing, Buyer shall deliver:
               i) a wire transfer in the amount of the Cash Purchase Price in
same day funds to Seller in accordance with Seller’s wire transfer instructions.
               ii) the certificate of an executive officer of Buyer certifying
that the conditions set forth in Section 15(a) and (b) have been satisfied as of
the Closing Date;

38



--------------------------------------------------------------------------------



 



               iii) the Assignment and Assumption Agreement duly executed by
Buyer;
               iv) the Transition Services Agreement duly executed and delivered
by Buyer;
               v) the New Leases duly executed and delivered by Buyer; and
               vi) the General Agreement of Indemnity duly executed and
delivered by Buyer together with a letter of credit to secure the performance
and completion of the Bonded Obligations.
     18. Further Assurances. Seller and Buyer shall execute and deliver all such
other instruments and take all such other action as any party may reasonably
request from time to time, before or after the Closing, in order to effectuate
the transactions provided for herein. The parties shall cooperate with each
other and with their respective counsel and accountants in connection with any
steps to be taken as a part of their respective obligations under this
Agreement.
     19. Indemnification.
          a. Indemnification by Seller. Seller shall indemnify Buyer and each of
its officers, directors, employees, Affiliates, successors and assigns
(collectively, the “Buyer Parties”) against and hold them harmless from any
Losses suffered or incurred by any such indemnified party to the extent arising
from:
               i) any breach of any representation or warranty of Seller
contained in this Agreement pursuant to Section 11(h);
               ii) any breach of any covenant or agreement of Seller contained
in this Agreement;
               iii) any Excluded Liabilities; or
               iv) Liquidated damages and all other claims, net of accounts
receivable outstanding as of January 31, 2007, arising out of or related to the
four Louisiana Department of Transportation projects identified on Schedule 2(f)
(the “LADOT Projects”), as follows:
                    1) Prior to the completion of the LADOT Projects, the final
settlement of all liquidated damages and other claims, the collection of all
collectible accounts receivable, and the release of all surety bonds related
thereto, Seller agrees to indemnify Buyer to the extent that the LADOT Monthly
Collections (as defined below) are less than $200,000 (the “LADOT Monthly
Collection Minimum”) by paying to Buyer monthly cash payments, not to

39



--------------------------------------------------------------------------------



 



exceed the LADOT Monthly Collection Minimum in any one month and $800,000 in the
aggregate (the “Monthly LADOT Reimbursements”), for any shortfall that exists in
any month between the LADOT Monthly Collections and the LADOT Monthly
Collections Minimum.
                         a) “LADOT Monthly Collections” means the amount equal
to (x) the monthly cash collection of accounts receivable of LADOT Projects that
were outstanding as of January 31, 2007, minus (y) the monthly cash outflows of
Buyer for payment of liquidated damages related to the LADOT Projects, minus
(z) the monthly cash outflows of Buyer for payment of any other third party
claims and collection expenses related to the LADOT Projects.
                    2) Upon the completion of the LADOT Projects, the final
settlement of all liquidated damages and other claims, the collection of all
collectible accounts receivable, and the release of all surety bonds related
thereto:
                         a) if the Final LADOT Collections (as defined below)
are less than $300,000 (the “Buyer Collection Floor”), Seller will pay Buyer the
lesser of (x) the Buyer Collection Floor minus the Final LADOT Collections, or
(y) $1,625,000 (the “LADOT Reimbursement Cap”) less the aggregate Monthly LADOT
Reimbursements; or
                         b) if the Final LADOT Collections are greater than the
Buyer Collection Floor, then Buyer will pay Seller the lesser of (x) the Final
LADOT Collections minus the Buyer Collection Floor, or (y) the aggregate Monthly
LADOT Reimbursements. The remaining proceeds shall be 100% retained by the
Buyer.
                         c) “Final LADOT Collections” means the sum of (x) 95%
of the aggregate LADOT Monthly Collections, plus (y) the aggregate Monthly LADOT
Reimbursements;
provided, however, that Seller shall not have liability pursuant to clause
(a)(i) above (breaches of representations and warranties) unless the aggregate
of all Losses for which Seller would, but for this proviso, be liable exceeds on
a cumulative basis $500,000 (in which event the full amount of Losses, not only
the excess amount over $500,000, shall be subject to indemnity); provided
further, however, that Seller’s liability hereunder shall in no event exceed
$5,000,000, which amount shall be satisfied as set forth in Section 19(g). Buyer
further acknowledges and agrees that, should the Closing occur, the Buyer
Parties’ sole and exclusive remedy with respect to any and all claims relating
to this Agreement, the Assets and the transactions contemplated hereby (other
than fraud) shall be pursuant to the indemnification provisions set forth in
this Section 19(a) and hereby waives, from and after the Closing, to the fullest
extent permitted under Applicable Law, any and all other rights, claims and
causes of action (other than claims of, or causes of action arising from, fraud)
it may have against Seller and its affiliates arising under or based upon any
federal, state, local or foreign statute, law ordinance, rule or regulation or
otherwise relating to this Agreement, the Assets and the transactions
contemplated hereby.

40



--------------------------------------------------------------------------------



 



          b. Indemnification by Buyer. Buyer shall indemnify Seller and each of
its officers, directors, employees, Affiliates, successors and assigns
(collectively, the “Seller Parties”) against and hold them harmless from any
Losses suffered or incurred by any such indemnified party to the extent arising
from
               i) any breach of any representation or warranty of Buyer
contained in this Agreement;
               ii) any breach of any covenant or agreement of Buyer contained in
this Agreement (including the covenant of Buyer set forth in
Section 19(a)(iv)(2)(b));
               iii) any Assumed Liabilities;
               iv) any Contracts retained by Seller but performed by Buyer
pursuant to Section 3(r);
               v) all termination and severance benefits, costs, charges and
liabilities of any nature incurred with respect to the termination of any
Transferred Employee on or after the Closing Date, including any claims arising
out of WARN or otherwise relating to any plant closing, mass layoff or similar
event under any Applicable Law or Contract occurring on or after the Closing
Date; or
               vi) any other liabilities of the Business arising out of or
relating to the ownership or operation of the Business after the Closing Date
other than Excluded Liabilities.
          c. Limitations on Liability.
               i) For all purposes of this Agreement, “Losses” shall be net of
(x) any insurance payable to the Indemnified Party from its own insurance
policies (including title insurance policies) in connection with the facts
giving rise to the right of indemnification, or any insurance that would have
been payable to the Indemnified Party if the policies of insurance effected by
or for the benefit of the Seller or the Business had been maintained after
Closing on no less favorable terms than those existing at the date of this
Agreement, and (y) the estimated present value of any tax benefits received by
or accruing to the Indemnified Party, using a discount rate equal to the midterm
applicable federal rate in effect on the date of the claim for indemnity and
assuming a Tax rate equal to the maximum applicable combined statutory federal
and applicable state and local income or corporation tax rate applicable to the
Seller for the year in which the claim is made.
               ii) No Person shall be entitled to recover under this Section 19
with respect to, and the term “Losses” shall not include, consequential damages
of any kind, damages consisting of business interruption or lost profits
(regardless of the characterization thereof),

41



--------------------------------------------------------------------------------



 



damages for diminution in value of the Business, damages computed on a multiple
of earnings or similar basis, and indirect, special, exemplary and punitive
damages.
               iii) The Buyer Parties shall not be entitled to recover under
this Section 19 with respect to any Losses caused by an inaccuracy or breach of
any representation, warranty or covenant by the Seller contained in this
Agreement if the facts, matters or circumstances relating to such inaccuracy or
breach were contained in this Agreement or the Disclosure Schedules.
               iv) The Buyer Parties must act promptly to avoid or mitigate any
Loss which they or the Business may suffer in consequence of any fact, matter or
circumstance giving rise to a claim for indemnification under this Agreement or
likely to give rise to a claim for indemnification under this Agreement. The
Buyer Parties shall not be entitled to recover under this Agreement to the
extent of any Loss that could have been avoided but for the Buyer Parties’
failure to avoid or mitigate such Loss.
               v) Any claim shall (if it has not been previously satisfied,
settled or withdrawn) be deemed to have been withdrawn six (6) months after the
notice is given pursuant to Section 19(e) or, in the case of a contingent
liability, six (6) months after that liability becomes an actual liability,
unless legal proceedings in respect of it have been commenced by being both
issued and served. No new claim may be made in respect of the facts, matters,
events or circumstances giving rise to any such withdrawn claim.
               vi) If any claim is based upon a liability which is contingent
only, the Seller shall not be liable to pay unless and until such contingent
liability gives rise to an obligation to make a payment (but the Buyer Parties
have the right under Section 19(e) to give notice of that claim before such
time).
               vii) The Seller shall not be liable for any claim to the extent
that it would not have arisen but for any voluntary act, omission or transaction
carried out:
                    1) after Closing by the Buyer Parties outside the ordinary
and usual course of business of the Business as at Closing; or
                    2) before Closing by Seller at the direction or request or
with the consent of the Buyer Parties.
               viii) Where the Seller has made a payment to a Buyer Party in
relation to any claim and the Buyer Parties are entitled to recover (whether by
insurance, payment, discount, credit, relief or otherwise) from a third party a
sum which indemnifies or compensates the Buyer Parties (in whole or in part) in
respect of the liability or loss which is the subject of a claim, the relevant
Buyer Party or Buyer Parties shall (i) promptly notify the Seller of the fact
and provide such information as the Seller may reasonably require (ii) take all
reasonable steps

42



--------------------------------------------------------------------------------



 



or proceedings as the Seller may require to enforce such right and (iii) pay to
the Seller as soon as practicable after receipt an amount equal to the amount
recovered from the third party (net of taxation and less any reasonable costs of
recovery) but not in excess of the amount of the indemnity payment made by
Seller for which the recovery is made.
               ix) The Seller shall not be liable for any claim if and to the
extent it is attributable to, or the amount of such claim is increased as a
result of, any (i) legislation not in force at the date of this Agreement
(ii) change of law (or any change in interpretation on the basis of case law),
regulation, directive, requirement or administrative practice or (iii) change in
the rates of taxation in force at the date of this Agreement.
               x) If a breach of the representations and warranties given by the
Seller in this Agreement is capable of remedy without Loss to Buyer, the Buyer
Parties shall only be entitled to compensation if the breach is not remedied
within thirty (30) days after the date on which notice is served on the Seller
in accordance with Section 21(a). Without prejudice to their duty to mitigate
any loss, the Buyer Parties shall provide all reasonable assistance to the
Seller to remedy any such breach.
               xi) Notwithstanding anything to the contrary set forth herein, no
party shall be entitled to indemnification or reimbursement under any provision
of this Agreement for any amount to the extent that such party has been
indemnified or reimbursed for such amount pursuant to this Section 19.
          d. Termination of Indemnification. The obligations to indemnify and
hold harmless a party hereto pursuant to this Section 19, shall terminate at the
time the applicable representation, warranty, covenant or agreement terminates
pursuant to Section 10.
          e. Procedures.
               i) If the Seller Parties shall seek indemnification pursuant to
Section 19(b), or if the Buyer Parties shall seek indemnification pursuant to
Section 19(a), the Indemnified Party shall give written notice to the
Indemnifying Party promptly (and in any event within thirty (30) days) after the
Indemnified Party (or, if the Indemnified Party is a corporation, any officer or
employee of the Indemnified Party) becomes aware of the facts giving rise to
such claim for indemnification (an “Indemnified Claim”) specifying in reasonable
detail the factual basis of the Indemnified Claim, stating the amount of the
Losses, if known, the method of computation thereof, containing a reference to
the provision of the Agreement in respect of which such Indemnified Claim arises
and demanding indemnification therefor. Notwithstanding any other provision to
the contrary, the Indemnifying Party shall not be required to indemnify, defend
or hold harmless any Indemnified Party against or reimburse any Indemnified
Party for any Losses unless the Indemnified Party has notified the Indemnifying
Party in writing in accordance with this Section 19(e) of a pending or
threatened claim with respect to such matters within thirty (30) days of the
Indemnifying Party becoming aware of such pending or threatened

43



--------------------------------------------------------------------------------



 



claim and within the applicable survival period set forth in Section 10. If the
Indemnified Claim arises from the assertion of any claim, or the commencement of
any suit, action, proceeding or Remedial Action brought by a Person that is not
a party hereto (a “Third Party Claim”), any such notice to the Indemnifying
Party shall be accompanied by a copy of any papers theretofore served on or
delivered to the Indemnified Parry in connection with such Third Party Claim.
With respect to any Third Party Claim asserted or brought prior to the Closing
Date, notice of such Third Party Claim shall be deemed to have been delivered on
the Closing Date.
               ii) Upon receipt of notice of a Third Party Claim from an
Indemnified Party pursuant to this Section 19(e) the Indemnifying Party will be
entitled to assume the defense and control of such Third Party Claim subject to
the provisions of this Section 19(e) provided that in the case of matters
involving actions or claims that, if not fast paid, discharged or otherwise
complied with would result in a material interruption or cessation of the
conduct of the Business, the Indemnifying Party shall act promptly to avoid, to
the extent practicable, any such effects on the Business. After written notice
by the Indemnifying Party to the Indemnified Party of its election to assume the
defense and control of a Third Party Claim, the Indemnifying Party shall not be
liable to such Indemnified Party for any legal fees or expenses subsequently
incurred by such Indemnified Party in connection therewith. Notwithstanding
anything in this Section 19(e) to the contrary, if the Indemnifying Party does
not assume defense and control of a Third Party Claim as provided in this
Section 19(e), the Indemnified Party shall have the right to defend such Third
Party Claim, subject to the limitations set forth in this Section 19(e), in such
manner as it may deem appropriate. Whether the Indemnifying Parry or the
Indemnified Party is defending and controlling any such Third Party Claim, it
shall select counsel, contractors, experts and consultants of reasonable
recognized standing and competence, shall take all steps necessary in the
investigation, defense or settlement thereof, and shall at all times diligently
and promptly pursue the resolution thereof. The party conducting the defense
thereof shall at all times act as if all Losses relating to the Third Party
Claim were for its own account and shall act in good faith and with reasonable
prudence to minimize Losses therefrom. The Indemnified Party shall, and shall
cause each of its Affiliates, directors, officers, employees, and agents to,
cooperate fully with the Indemnifying Party in connection with any Third Party
Claim.
               iii) Subject to the provisions of Sections 19(e)(ii) and
19(e)(iv) the Indemnifying Party shall be authorized to consent to a settlement
of, or the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Party shall consent to a settlement of, or the entry of any judgment
arising from, such Third Party Claims; provided, that the Indemnifying Party
shall (a) pay or cause to be paid all amounts arising out of such settlement
judgment concurrently with the effectiveness thereof; (b) shall not encumber any
of the assets of any Indemnified Party or agree to any restriction or condition
that would apply to such Indemnified Party or to the conduct of that party’s
business; and (c) shall obtain, as a condition of any settlement or other
resolution, a complete release of each Indemnified Party against any and all
damages resulting from, arising out of or incurred with respect to such
settlement or other resolution. Except for the foregoing, no settlement or entry
of judgment in

44



--------------------------------------------------------------------------------



 



respect of any Third Party Claim shall be consented to by any Indemnifying Party
or Indemnified Party without the express written consent of the other party.
               iv) In the case of the indemnification contemplated by
Section 19(e)(ii), in the event that the Indemnifying Party desires to settle
the matters referenced therein or consent to the entry of any judgment arising
thereunder and the Indemnified Party does not wish to consent to such settlement
or entry of judgment, the Indemnified Party shall have no obligation to consent
to the settlement or entry of judgment provided that it agrees in writing to pay
and be responsible for 100% of any Losses; provided that the Indemnified Party
shall not be required to consent to any settlement or agree to be responsible
for the payment of Losses thereafter incurred with respect to any matter the
settlement or entry of judgment of which would require the consent of such
Indemnified Party pursuant to Section 19(e)(iii). Notwithstanding the foregoing,
an Indemnifying Party may, at its option and expense, participate in the defense
of any Indemnified Claim.
               v) If the Indemnifying Party and the Indemnified Party are unable
to agree with respect to a procedural matter arising under this Section 19(e)
the Indemnifying Party and the Indemnified Party shall, within ten (10) days
after notice of disagreement given by either party, agree upon a third-party
referee (“Referee”), who shall be an attorney and who shall have the authority
to review and resolve the disputed matter. The parties shall present their
differences in writing (each party simultaneously providing to the other a copy
of all documents submitted) to the Referee and shall cause the Referee promptly
to review any facts, law or arguments either the Indemnifying Party or the
Indemnified Party may present. The Referee shall be retained to resolve specific
differences between the parties within the range of such differences. Either
party may request that all discussions with the Referee by either party be in
each other’s presence. The decision of the Referee shall be final and binding
unless both the Indemnifying Party and the Indemnified Party agree. The parties
shall share equally all costs and fees of the Referee.
               vi) If an Indemnifying Party makes any payment on an Indemnified
Claim, the Indemnifying Party shall be subrogated, to the extent of such
payment, to all rights and remedies of the Indemnified Party to any insurance
benefits or other claims of the Indemnified Party with respect to such claim.
          f. Bonded Obligations.
               i) As a material inducement for Seller to enter into this
Agreement, at the Closing Buyer is executing and delivering to Seller, the
General Agreement of Indemnity in the form agreed upon between Buyer and Seller
(the “General Agreement of Indemnity”), pursuant to which Buyer will indemnify
Seller and its Affiliates with respect to the performance and completion of the
bonded obligations as set forth therein (the “Bonded Obligations”).

45



--------------------------------------------------------------------------------



 



               ii) Upon request of Seller, Buyer shall provide to Seller a
letter of credit as of the one year anniversary of the Closing Date in an amount
equal to Seller’s bond exposure with respect to the Business at such time, such
amount not to exceed the lesser of $3,500,000 or the then amount of the Bonded
Obligations.
               iii) Following the Closing Date, Buyer and Seller shall
communicate with respect to the performance and completion of the Bonded
Obligations and Buyer shall afford Seller the opportunity to remedy any actual
or reasonably anticipated non-performance or non-completion of any Bonded
Obligation.
          g. Sources of Indemnification for Buyer. If the Buyer has an
indemnification claim against Seller pursuant to Section 19(a) (subject to the
limitations and conditions set forth therein), such claim shall be satisfied
solely by reduction of the Earn-Out on a dollar for dollar basis.
     20. Brokers and Finders. The Seller has retained Houlihan Lokey Howard &
Zukin (“HLHZ”) in connection with the transactions contemplated hereby and will
pay all fees and expenses charged by HLHZ. Except for HLHZ, each party
represents and warrants to the other that it has not employed or retained any
broker or finder in connection with the transactions contemplated by this
Agreement nor has it had any dealings with any person that may entitle that
person to a fee or commission from any other party hereto. Each of the parties
indemnifies and holds the others harmless from and against any claim, demand, or
damages whatsoever by virtue of any arrangement or commitment made by it with or
to any person that may entitle such person to any fee or commission from the
other parties to this Agreement.
     21. General Provisions
          a. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered against receipt
or upon actual receipt of registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below:

             If to Buyer:

LEÓN, MAYER & Co.
848 Brickell Avenue, Suite 1010
Miami, FL 33131
Attention: Benjamin G. Mayer / Andro Nodarse-León

with a copy, given in the manner
prescribed above to:

46



--------------------------------------------------------------------------------



 



             McCarter & English, LLP
245 Park Avenue
New York, NY 10167
Attention: Peter S. Twombly, Esq.

If to Seller:

MasTec North America, Inc.
800 S. Douglas Rd.
12th Floor
Coral Gables, FL 33134
Attention: C. Robert Campbell

with a copy, given in the manner
prescribed above to:

MasTec North America, Inc.
800 S. Douglas Rd.
12th Floor
Coral Gables, FL 33134
Attention: Alberto de Cardenas

          Any party may alter the address or addresses to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this paragraph for the giving of notice.
          b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to the
conflicts-of-laws rules thereof.
          c. Binding Nature of Agreement; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, and assigns, except that no party
may assign or transfer its rights or obligations under this Agreement without
the prior written consent of the other parties hereto.
          d. Entire Agreement. This Agreement, the Confidentiality Agreement and
the schedules, exhibits, certificates and other agreements to be delivered
pursuant hereto constitute the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements, understandings, inducements, and conditions,
express or implied, oral or written, of any nature whatsoever with respect to
the subject matter hereof. This Agreement may not be modified or amended other
than by an agreement in writing executed by the parties.

47



--------------------------------------------------------------------------------



 



          e. Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Florida applicable to
contracts made and to be performed therein. Any controversy or claim arising out
of or relating to this Agreement or any related agreement or any of the
contemplated transactions will be settled in the following manner: (i) senior
executives representing each of Seller and Buyer will meet to discuss and
attempt to resolve the controversy or claim, (ii) if the controversy or claim is
not resolved as contemplated by clause (i), Seller and Buyer will, by mutual
consent, select an independent third party to mediate such controversy or claim,
provided that such mediation will not be binding upon the parties; and (iii) if
such controversy or claim is not resolved as contemplated by clauses (i) and
(ii), the parties will refer any dispute hereunder (to the exclusion of a court
of law) to final and binding arbitration in Miami, Florida in accordance with
the then existing rules for expedited arbitration (the “Rules”) of the American
Arbitration Association (“AAA”), and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The law
applicable to any controversy shall be the law of the State of Florida,
regardless of principles of conflicts of laws. In any arbitration pursuant to
this Agreement involving a dispute in excess of $500,000, the award or decision
shall be rendered by a majority of the members of a Board of Arbitration
consisting of three members, one of whom shall be appointed by each of the
respective parties and the third of whom shall be the chairman of the panel and
be appointed by mutual agreement of said two party-appointed arbitrators. In the
event of failure of said two arbitrators to agree within twenty (20) days after
the commencement of the arbitration proceeding upon the appointment of the third
arbitrator, the third arbitrator shall be appointed by the AAA in accordance
with the Rules. In the event of a dispute involving a sum equal to or less than
$500,000, a single arbitrator shall be appointed by the AAA in accordance with
the Rules. In the event that either party shall fail to appoint an arbitrator
within ten (10) days after the commencement of the arbitration proceedings, such
arbitrator and the third arbitrator shall be appointed by the AAA in accordance
with the Rules. Nothing set forth above shall be interpreted to prevent the
parties from agreeing in writing to submit any dispute to a single arbitrator in
lieu of a three member Board of Arbitration. Upon the completion of the
selection of the Board of Arbitration (or if the parties agree otherwise in
writing, a single arbitrator), an award or decision shall be rendered in writing
within no more than thirty (30) days. The award rendered by arbitration shall be
final and binding upon the parties, and judgment upon the award may be entered
in any court of competent jurisdiction in the United States. Notwithstanding the
foregoing, the request by either party for preliminary or permanent injunctive
relief, whether prohibitive or mandatory, shall not be subject to arbitration
and shall be adjudicated only by the courts of the State of Florida located in
Miami-Dade County or the U.S. District Court for the Southern District of
Florida. Each of the parties to this Agreement irrevocably consents to the
service of process in any action or proceeding hereunder by the mailing of
copies of the notice, summons and/or complaint by registered or certified
airmail, postage prepaid, to the address specified in Section 21(a). The
foregoing shall not limit the rights of any party to this Agreement to serve
process in any other manner permitted by Applicable Law or to obtain execution
of judgment in any other jurisdiction. An arbitrator(s) or court reviewing any
dispute related to this Agreement pursuant to this Section may award

48



--------------------------------------------------------------------------------



 



reasonable costs for legal representation to a successful party and may
apportion the costs of the arbitration or court costs between the parties if the
arbitrator or court determines that such apportionment is reasonable, taking
into account the circumstances of the case.
          f. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
          g. Enforcement of Agreement. The parties acknowledge and agree that in
the event of a breach of this Agreement, the non-breaching party would be
irreparably damaged and could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which the non-breaching party may be entitled, at law or in equity, it shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
          h. Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          i. Indulgences Not Waivers. Neither the failure nor any delay on the
part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
          j. Costs and Expenses. Each party hereto shall bear its own costs,
including counsel fees and accounting fees, incurred in connection with the
negotiation, preparation of and the Closing under this Agreement, and all
matters incident thereto.
          k. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience of reference only,
and they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

49



--------------------------------------------------------------------------------



 



          l. Execution in Counterparts; Facsimile Signatures. This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. This Agreement
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. A facsimile signature will
have the same force and effect as an original signature.
          m. Gender. Words used herein, regardless of the gender specifically
used, shall be deemed and construed to include any other gender, masculine,
feminine, or neuter, as the context requires.
          n. Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays celebrated in the United States; provided, however, that if the final
day of any period falls on a Saturday, Sunday, or holiday celebrated in the
United States, then the final day shall be deemed to be the next day which is
not a Saturday, Sunday, or holiday celebrated in the United States.
          o. Transfer Taxes. Any sales, use or other transfer taxes arising out
of or incurred in connection with the transactions contemplated by this
Agreement shall be paid by Seller; provided that Buyer shall deliver to Seller
any resale certificate for inventory or clearance certificate, receipts or
similar documents that may be required.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first above written.

            ATLAS TRAFFIC MANAGEMENT SYSTEMS LLC
      By:   /s/ Andro Nodarse-León         Name:   Andro Nodarse-León       
Title:   Founding Director              By:   /s/ Benjamin G. Mayer        
Name:   Benjamin G. Mayer        Title:   Founding Director        MASTEC NORTH
AMERICA, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   CFO   

51



--------------------------------------------------------------------------------



 



         

Exhibit A
Definitions
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of determining whether a Person is an Affiliate, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of securities, contract or otherwise.
     “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, decree or other requirement
of any Governmental Authority (including any Environmental Law) applicable to
such Person or any of their respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).
     “Benefit Arrangement(s)” means all life and health insurance,
hospitalization, retirement, bonus, deferred compensation, incentive
compensation, severance pay, disability and fringe benefit plans, holiday or
vacation pay, profit sharing, seniority, and other policies, practices,
agreements or statements of terms and conditions providing employee or executive
compensation or benefits to Transferred Employees or any of their dependents,
maintained by Seller, other than an Employee Plan.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are required or authorized by Applicable Law to be closed in New
York, New York.
     “Competing Business” means any business operating within the United States
or its territories which provides directly or indirectly through other
contractors to State Departments of Transportation the highway and roadway
services currently provided by the Business, including structures, signals,
electronics and toll booths.
     “Contracts” means all contracts, agreements, leases (including leases of
real property), licenses, commitments, sales and purchase orders, and other
undertakings of any kind, whether written or oral, relating exclusively to the
Business.
     “Current Projects” shall have the meaning set forth in Section 2(f) of this
Agreement.
     “Data Room” means the electronic data room hosted on Bowne Deal
Room Express relating to the Business comprising the correspondence, contracts,
agreements, licenses, documents and other information made available to the
Buyer and its advisors.
     “Defective Installation Losses” means Losses incurred by Buyer as a result
of defective installation of products or the purchase or use of non-conforming
goods or materials by the Business prior to the Closing Date, notwithstanding
any assignment instrument which

 



--------------------------------------------------------------------------------



 



purports to assign from Seller to Buyer all duties and obligations of Seller
under the applicable contract for all work performed by Seller prior to the
effective date of such assignment including but not limited to liabilities for
latent defects and other obligations to third parties; provided that “Defective
Installation Losses” shall not include any Losses directly arising from
defective installation of products or the purchase or use of non-conforming
goods or materials that are expressly the subject of the Assumed Proceedings.
     “Disclosure Schedules” means the Disclosure Schedules dated the date of
this Agreement relating to this Agreement.
     “Employee Plans” means each “employee benefit plan” as defined in
Section 3(3) of ERISA, maintained or contributed to by Seller which provides
benefits to employees of the Business or their dependents.
     “Encumbrances” means any mortgage, lien (except for any lien for taxes not
yet due and payable), charge, restriction, pledge, security interest, option,
lease or sublease, claim, right of any third party, easement, encroachment or
encumbrance.
     “Environmental Authority” shall mean any federal, state, regional, county
or local government, agency or authority or any court in each case having
judicial, regulatory or administrative authority under Environmental Laws.
     “Environmental Conditions” shall mean any environmental contamination or
pollution of, or the Release or Threat of Release of Hazardous Materials into,
the surface water, groundwater, surface or subsurface strata, other geologic
media, air and land.
     “Environmental Laws” shall mean all federal, regional, state, county or
local laws, statutes, ordinances, decisional law (including common law), rules,
regulations, codes, orders, decrees, directives and judgments relating to health
or safety, pollution, damage to or protection of the environment, Environmental
Permits, Environmental Conditions, Releases or Threatened Releases of Hazardous
Materials into the environment or the use, manufacture, processing,
distribution, treatment, storage, generation, disposal, transport or handling of
Hazardous Materials, whether existing in the past or present or hereafter
enacted, rendered, adopted or promulgated. Environmental Laws shall include, but
are not limited to, the following laws, and the regulations promulgated
thereunder, as the same may be amended from time to time: the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. 9601 et seq.)
(“CERCLA”); the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.)
(“RCRA”); the Clean Air Act (42 U.S.C. 9401 et seq.); and the Clean Water Act
(33 U.S.C. 1251 et seq.); and the comparable laws and regulations of the State
of Florida.
     “Environmental Liabilities” means all liabilities to the extent arising in
connection with or in any way relating to the Business or Seller’s use or
ownership thereof, whether vested or unvested, contingent or fixed, actual or
potential, which arise under or relate to Environmental Laws including, without
limitation, (i) Remedial Actions, (ii) personal injury, wrongful death, economic
loss or property damage claims, (iii) claims for natural resource damages,
(iv) violations of Applicable Law or (v) any Losses with respect thereto.
Notwithstanding the foregoing, Environmental Liabilities shall not include any
increased liabilities resulting from or

2



--------------------------------------------------------------------------------



 



arising out of a use of a facility constituting a Transferred Asset after the
Closing other than the use of the facility as of the Closing Date.
     “Environmental Permits” shall mean all permits, authorizations,
registrations, certificates, licenses, approvals or consents required under or
issued pursuant to Environmental Laws.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “GAAP” means generally accepted accounting principles, as in effect in the
United States of America, consistently applied.
     “Governmental Authority” means any federal, state, local, foreign,
international, or multinational entity or authority exercising executive,
legislative, judicial, regulatory, administrative or taxing functions of or
pertaining to government.
     “Hazardous Materials” shall mean any toxic or hazardous substance, material
or waste and any pollutant or contaminant, or infectious or radioactive
substance or material, or any substances, materials and wastes defined or deemed
to be hazardous or regulated under any Environmental Laws, including without
limitation, organic compounds, petroleum (and derivatives thereof),
polychlorinated byphenyls, asbestos and urea formaldehyde.
     “Indemnified Party” means a Person that may be entitled to be indemnified
pursuant to Section 19.
     “Indemnifying Party” means a Person that may be entitled to be indemnified
pursuant to Section 19.
     “Intellectual Property” means (i) patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof;
(ii) trademarks, service marks, trade dress, logos, slogans and trade names,
together with all goodwill associated therewith, and applications, registrations
and renewals in connection therewith; (iii) copyrights, mask works and
copyrightable works, and applications, registrations and renewals in connection
therewith; and (iv) trade secrets and confidential business information
(including ideas, research and development, know-how, inventions, formulas,
compositions, manufacturing and production processes and techniques, designs,
drawings and specifications).
     “ITS Leases” means the real property leases listed on Schedule 2(d)
relating to the facilities used exclusively for the Business, and any other real
property leases entered into after the date of this Agreement and on or prior to
the Closing Date with the consent of Buyer, exclusively for the benefit of the
Business, as the same may be amended and supplemented from time to time,
including the interests of Seller in any related fixtures, improvement and
personal property located therein.

3



--------------------------------------------------------------------------------



 



     “Inventory” means all inventories of finished goods, stores, replacement
and spare parts, packaging, labeling and other operating supplies ordered,
purchased and/or on hand that are solely used or held for use solely in
connection with the Business.
     “Knowledge” means the actual knowledge, without inquiry, of Austin J.
Shanfelter, C. Robert Campbell, Alberto de Cardenas and Stephen Wagman.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which Seller
holds any Leased Real Property for use solely by or in connection with the
Business.
     “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property which is used by Seller solely in
connection with the Business.
     “Liabilities” means all liabilities and obligations of any kind, character
or description, whether liquidated or unliquidated, known or unknown, fixed or
contingent, choate or inchoate, accrued or unaccrued, absolute, determined,
determinable or indeterminable or otherwise, whether presently in existence or
arising hereafter.
     “Losses” means any losses, damages, costs, expenses, liabilities,
obligations and claims of any kind.
     “MasTec Marks” means the name “MasTec” and all related and associated
logos, design elements, variations, trade names, trademarks, service marks and
all other marks, domain names, and rights of every kind pertaining thereto,
together with the goodwill associated therewith, and shall include all
confusingly similar names, marks and logos and derivations thereof, to the
maximum extent permitted by law.
     “Material Adverse Effect” means (i) with respect to the Business, a
material adverse effect on the assets or properties of the Business taken as a
whole, or (ii) with respect to any other Person, a material adverse effect on
the assets or properties of such Person taken as a whole.
     “Material Contracts” means the Contracts, agreements and other arrangements
described in Section 8(d).
     “Order” means any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority or arbitrator.
     “Ordinary Course of Business” means the Ordinary Course of Business
consistent with past custom and practices (including with respect to quantity
and frequency).
     “Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by Seller and used
principally in the Business.

4



--------------------------------------------------------------------------------



 



     “Permit” means any authorization, license, consent, order, certificate,
variance, permit, certification, approval or other action of, or any filing,
registration or qualification with, any governmental authority (or any
department, agency or political subdivision thereof) or any other regional or
local public authority (or any department, agency or political subdivision
thereof), and any applications for the foregoing.
     “Permitted Encumbrances” means (i) any Encumbrances on the Assets arising
from the lease of any personal property pursuant to Contracts included in the
Assets, (ii) any Encumbrance which will be released at Closing, (iii) any
Encumbrance that does not adversely affect the full use and enjoyment of the
Asset for the purpose for which it is currently used, (iv) statutory liens for
current taxes, special assessments or other governmental charges not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings, (v) mechanics’, materialmen’s, carriers’, workers’,
repairers’ and similar statutory liens arising or incurred in the Ordinary
Course of Business, (vi) zoning, entitlement, building and other land use
regulations imposed by governmental agencies having jurisdiction over any real
property, (vii) deposits or pledges made in connection with, or to secure
payment of, worker’s compensation, unemployment insurance, old age pension
programs mandated under applicable legal requirements or other social security,
and (viii) covenants, conditions, restrictions, easements, encumbrances and
other similar matters of record affecting title to but not adversely affecting
current occupancy or use of the real property in any material respect.
     “Person(s)” means an individual, a corporation, a general partnership, a
limited partnership, a limited liability company, limited liability partnership,
an association, a trust or any other entity or organization, including a
government or political subdivision or agency of instrumentality thereof.
     “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator, whether arising before or after the
Closing.
     “Properties” means all Leased Real Property and Owned Real Property used by
Seller in the conduct of the Business.
     “Release” means any intentional or unintentional release, discharge, spill,
leaking, pumping, pouring, emitting, emptying, injection, deposit, disposal,
dispersal, dumping, leaching or migration on or into the environment or into or
out of any property.
     “Remedial Action(s)” means the investigation, clean-up or remediation of
environmental contamination or damage caused by, related to or arising from the
generation, use, handling, treatment, storage, transportation, disposal,
discharge, release, or emission of hazardous substances, including, without
limitation, investigations, response, removal and remedial actions under The
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, corrective action under The Resource Conservation and Recovery Act of
1976, as amended, and clean-up requirements under similar state Environmental
Laws.

5



--------------------------------------------------------------------------------



 



     “Tax” or Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, unemployment, real property, personal property, sale, use, transfer,
value added, alternative, estimated, or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax liability of any person.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Threat of Release” shall mean a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the environment
that may result from such Release.
     “US GAAP” means generally accepted accounting principles and practices in
effect from time to time in the United States.
     “WARN” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

6